

 
 

 
Exhibit 10.1









 
FOIA CONFIDENTIAL TREATMENT REQUESTED


 


 
CREDIT AGREEMENT
 
by and among
 
ALASKA AIRLINES, INC.
 
as Borrower,
 
THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
WELLS FARGO CAPITAL FINANCE, LLC
 
as Agent, as Co-Lead Arranger, and as Joint Bookrunner,
 
and
 
U.S. BANK NATIONAL ASSOCIATION
 
as Documentation Agent, as Co-Lead Arranger, and as Joint Bookrunner
 


 
Dated as of March 31, 2010
 


 


 


 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 



1.
DEFINITIONS AND CONSTRUCTION
1
1.1
Definitions
1
1.2
Accounting Terms
1
1.3
Code
1
1.4
Construction
1
1.5
Schedules and Exhibits
2
2.
LOAN AND TERMS OF PAYMENT
2
2.1
Revolver Advances
2
2.2
[Intentionally Omitted]
2
2.3
Borrowing Procedures and Settlements
3
2.4
Payments; Reductions of Commitments; Prepayments
7
2.5
Overadvances
10
2.6
Interest Rates:  Rates, Payments, and Calculations
10
2.7
Crediting Payments; Clearance Charge
11
2.8
Designated Account
12
2.9
Maintenance of Loan Account; Statements of Obligations
12
2.10
Fees
12
2.11
[Intentionally Omitted]
13
2.12
LIBOR Option
13
2.13
Capital Requirements
15
3.
CONDITIONS; TERM OF AGREEMENT
16
3.1
Conditions Precedent to the Initial Extension of Credit
16
3.2
Conditions Precedent to all Extensions of Credit
16
3.3
Term
16
3.4
Effect of Termination
16
3.5
Early Termination by Borrower
16
4.
REPRESENTATIONS AND WARRANTIES
16
4.1
Due Organization and Qualification; No Subsidiaries
17
4.2
Due Authorization; No Conflict
17
4.3
Governmental Consents
17
4.4
Binding Obligations; Perfected Liens
17
4.5
Title to Assets; No Encumbrances
18
4.6
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
18


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 



4.7
Litigation
18
4.8
Compliance with Laws
18
4.9
No Material Adverse Change
19
4.10
Fraudulent Transfer
19
4.11
Employee Benefits
19
4.12
Environmental Condition
20
4.13
Intellectual Property
20
4.14
Leases
20
4.15
Deposit Accounts and Securities Accounts
20
4.16
Complete Disclosure
20
4.17
Material Contracts
21
4.18
Patriot Act
21
4.19
Indebtedness
21
4.20
Payment of Taxes
21
4.21
Margin Stock
21
4.22
Governmental Regulation
22
4.23
OFAC
22
4.24
Employee and Labor Matters
22
4.25
Group as a Holding Company
22
4.26
Required Equity Documents
22
4.27
Other Documents
23
4.28
Eligible Accounts
24
4.29
Eligible Inventory
25
4.30
Locations of Inventory and Equipment
25
4.31
Inventory Records
25
5.
AFFIRMATIVE COVENANTS
25
5.1
Financial Statements, Reports, Certificates
25
5.2
Collateral Reporting
25
5.3
Existence
26
5.4
Maintenance of Properties
26
5.5
Taxes
26
5.6
Insurance
26
5.7
Inspection
27



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 


5.8
Compliance with Laws
27
5.9
Environmental
27
5.10
Disclosure Updates
28
5.11
[Intentionally omitted]
28
5.12
Further Assurances
28
5.13
Lender Meetings
28
5.14
Material Contracts
28
5.15
Location of Inventory and Equipment
29
5.16
Assignable Material Contracts
29
6.
NEGATIVE COVENANTS
31
6.1
Indebtedness
31
6.2
Liens
31
6.3
Restrictions on Fundamental Changes
31
6.4
Disposal of Assets
31
6.5
Change Name
31
6.6
Nature of Business
31
6.7
Prepayments and Amendments
32
6.8
Change of Control
32
6.9
Restricted Junior Payments
32
6.10
Accounting Methods
33
6.11
Investments
33
6.12
Transactions with Affiliates
33
6.13
Use of Proceeds
34
6.14
Group as Holding Company
34
6.15
Consignments
34
6.16
Inventory and Equipment with Bailees
34
7.
FINANCIAL COVENANTS
34
8.
EVENTS OF DEFAULT
34
9.
RIGHTS AND REMEDIES
36
9.1
Rights and Remedies
36
9.2
Remedies Cumulative
37
10.
WAIVERS; INDEMNIFICATION
37
10.1
Demand; Protest; etc
37


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 


10.2
The Lender Group’s Liability for Collateral
37
10.3
Indemnification
37
11.
NOTICES
38
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
39
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
40
13.1
Assignments and Participations
40
13.2
Successors
42
14.
AMENDMENTS; WAIVERS
42
14.1
Amendments and Waivers
42
14.2
Replacement of Certain Lenders
43
14.3
Removal of Tax Lenders
44
14.4
No Waivers; Cumulative Remedies
45
15.
AGENT; THE LENDER GROUP
45
15.1
Appointment and Authorization of Agent
45
15.2
Delegation of Duties
45
15.3
Liability of Agent
46
15.4
Reliance by Agent
46
15.5
Notice of Default or Event of Default
46
15.6
Credit Decision
46
15.7
Costs and Expenses; Indemnification
47
15.8
Agent in Individual Capacity
47
15.9
Successor Agent
48
15.10
Lender in Individual Capacity
48
15.11
Collateral Matters
48
15.12
Restrictions on Actions by Lenders; Sharing of Payments
49
15.13
Agency for Perfection
50
15.14
Payments by Agent to the Lenders
50
15.15
Concerning the Collateral and Related Loan Documents
50
15.16
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
50
15.17
Several Obligations; No Liability
51
16.
WITHHOLDING TAXES
51
17.
GENERAL PROVISIONS
54
17.1
Effectiveness
54


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 


17.2
Section Headings
54
17.3
Interpretation
54
17.4
Severability of Provisions
54
17.5
Debtor-Creditor Relationship
54
17.6
Counterparts; Electronic Execution
54
17.7
Revival and Reinstatement of Obligations
54
17.8
Confidentiality
55
17.9
Lender Group Expenses
56
17.10
USA PATRIOT Act
56
17.11
Integration
56

 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS





EXHIBITS AND SCHEDULES
 
Exhibit A-1                                Form of Assignment and Acceptance
Exhibit B-1                                Form of Borrowing Base Certificate
Exhibit C-1                                Form of Compliance Certificate
Exhibit L-1                                Form of LIBOR Notice


Schedule A-1                                Agent’s Account
Schedule A-2                                Authorized Persons
Schedule C-1                                Commitments
Schedule D-1                                Designated Account
Schedule D-2                                Designated Engines
Schedule P-1                                Permitted Investments
Schedule P-2                                Permitted Liens
Schedule 1.1                                Definitions
Schedule 2.6(d)                                Borrower Representatives
Schedule 3.1                                Conditions Precedent
Schedule 4.6(a)                                States of Organization
Schedule 4.6(b)                                Chief Executive Offices
Schedule 4.6(c)                                Organizational Identification
Numbers
Schedule 4.7(b)                                Litigation
Schedule 4.11                                Benefit Plans
Schedule 4.12                                Environmental Matters
Schedule 4.15                                Deposit Accounts and Securities
Accounts
Schedule 4.17                                Material Contracts
Schedule 4.19                                Permitted Indebtedness
Schedule 4.24                                Employee and Labor Matters
Schedule 4.27                                Locations of Spare Parts
 
Schedule 4.28(d)
Locations of Ground Service Equipment

 
Schedule 4.28(e)
Locations of Designated Engines

 
Schedule 4.29
Locations of Ineligible Equipment

Schedule 5.1                                Financial Statements, Reports,
Certificates
Schedule 5.2                                Collateral Reporting
Schedule 6.6                                Nature of Business
Schedule 6.12                                Existing Transactions with
Affiliates



 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 


 
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 31, 2010
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), as co-lead arranger, and as
joint bookrunner, U.S. BANK NATIONAL ASSOCIATION (“US Bank”), as documentation
agent, as co-lead arranger, and as joint bookrunner, and ALASKA AIRLINES, INC.,
an Alaska corporation (“Borrower”).
 
The parties agree as follows:
 
1.           DEFINITIONS AND CONSTRUCTION.
 
1.1           Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.
 
1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
Borrower notifies Agent that Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred.  When used herein, the
term “financial statements” shall include the notes and schedules
thereto.  Whenever the term “Borrower” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Borrower, on an
unconsolidated basis, unless the context clearly requires otherwise.
 
1.3           Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.
 
1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all written
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all
 

 
1

--------------------------------------------------------------------------------

 

tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in Dollars in full in cash or immediately available
funds of all of the Obligations other than unasserted contingent indemnification
Obligations.  Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.  Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.
 
1.5           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.
 
2.           LOANS AND TERMS OF PAYMENT.
 
2.1           Revolver Advances.
 
(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of:
 
(i)         such Lender’s Commitment, or
 
(ii)         such Lender’s Pro Rata Share of an amount equal to the lesser of:
 
(A)           the Maximum Revolver Amount less the principal amount of Swing
Loans outstanding at such time, and
 
(B)           the Borrowing Base at such time less the principal amount of Swing
Loans outstanding at such time.
 
(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
 
(c)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base or the Maximum Revolver Amount in such amounts, and with respect
to such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including reserves with respect to (i) sums that Borrower is
required to pay under any Section of this Agreement or any other Loan Document
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay,
and (ii) amounts owing by Borrower to any Person to the extent secured by a Lien
on, or trust over, any of the Collateral (other than a Permitted Lien which is a
purchase money Lien or the interest of a lessor under a Capital Lease), which
Lien or trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral.  Agent shall
endeavor to notify Borrower at or before the time any such reserve is to be
established or increased, but a non-willful failure of Agent to so notify
Borrower shall not be a breach of this Agreement and shall not cause such
establishment or increase of a reserve to be ineffective.
 
2.2           [Intentionally Omitted].
 

 
2

--------------------------------------------------------------------------------

 

2.3           Borrowing Procedures and Settlements.
 
(a)           Procedure for Borrowing.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent.  Unless Swing Lender
is not obligated to make a Swing Loan pursuant to Section 2.3(b) below, such
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date.  At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time.  In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
 
(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date, minus the amount of Collections or payments applied to
Swing Loans since the last Settlement Date, plus the amount of the requested
Advance does not exceed $25,000,000, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make an Advance in the amount of such requested
Borrowing (any such Advance made solely by Swing Lender pursuant to this Section
2.3(b) being referred to as a “Swing Loan” and such Advances being referred to
collectively as “Swing Loans”) available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds to the Designated
Account.  Anything contained herein to the contrary notwithstanding, the Swing
Lender may, but shall not be obligated to, make Swing Loans at any time that one
or more of the Lenders is a Defaulting Lender.  Each Swing Loan shall be deemed
to be an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own
account.  Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall
not make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.  Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan.  The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.
 
(c)           Making of Loans.
 
(i)         In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of Section
2.3(d)(ii), Agent shall not request any Lender to make, and no Lender shall have
the obligation to make, any Advance if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
 

 
3

--------------------------------------------------------------------------------

 

(ii)         Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
error.  If such amount is so made available, such payment to Agent shall
constitute such Lender’s Advance on the date of Borrowing for all purposes of
this Agreement.  If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Borrower of such failure to
fund and, upon demand by Agent, Borrower shall pay such amount to Agent for
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.
 
(d)           Protective Advances and Optional Overadvances.
 
(i)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding, Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default (if the Threshold Usage Amount exists) or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied (if the Threshold Usage
Amount exists), to make Advances to, or for the benefit of, Borrower on behalf
of the Lenders that Agent, in its Permitted Discretion, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof, or
(2) to enhance the likelihood of repayment of the Obligations (any of the
Advances described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).
 
(ii)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$10,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Commitments thereupon shall,
together with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrower intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrower to an amount permitted
by the preceding sentence.  In such circumstances, if any Lender with a
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.  The foregoing
provisions are meant for the benefit of the Lenders and Agent and are not meant
for the benefit of Borrower, which shall continue
 

 
4

--------------------------------------------------------------------------------

 

to be bound by the provisions of Section 2.5.  Each Lender with a Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
 
(iii)         Each Protective Advance and each Overadvance shall be deemed to be
an Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances and Overadvances shall be repayable on demand,
secured by Agent’s Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Base Rate Loans.  The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances.  For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrower in any way.
 
(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
 
(i)         Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrower’s Collections or payments received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 2:00 p.m. (California time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”).  Such notice of
a Settlement Date shall include a summary statement of the amount of outstanding
Advances, Swing  Loans, and Protective Advances for the period since the prior
Settlement Date.  Subject to the terms and conditions contained herein
(including Section 2.3(g)):  (y) if the amount of the Advances (including Swing
Loans and Protective Advances) made by a Lender that is not a Defaulting Lender
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if the amount of the
Advances (including Swing Loans and Protective Advances) made by a Lender is
less than such Lender’s Pro Rata Share of the Advances (including Swing Loans
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans and Protective Advances).  Such amounts
made available to Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Advances of such Lenders.  If any such
 

 
5

--------------------------------------------------------------------------------

 

amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
 
(ii)         In determining whether a Lender’s balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrower and allocable to
the Lenders hereunder, and proceeds of Collateral.
 
(iii)         Between Settlement Dates, Agent, to the extent Protective Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans.  Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances.  If, as of any Settlement Date, Collections or payments
of Borrower received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender if Agent has implemented the provisions of Section
2.3(g)), to be applied to the outstanding Advances of such Lenders, an amount
such that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Advances.  During the period between
Settlement Dates, Swing Lender with respect to Swing Loans, Agent with respect
to Protective Advances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans and Protective Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
 
(iv)         Anything in this Section 2.3(e) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).
 
(f)           Notation.  Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
 
(g)           Defaulting Lenders.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (C) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may
 

 
6

--------------------------------------------------------------------------------

 

be made available to be re-advanced to or for the benefit of Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (D) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold and,
in its Permitted Discretion, re-lend to Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero.  The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which the
non-Defaulting Lenders, Agent, and Borrower shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder.  The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender.  Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations;
provided, however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrower’s rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.  In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.
 
(h)           Independent Obligations.  All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
 
2.4           Payments; Reductions of Commitments; Prepayments.
 
(a)           Payments by Borrower.
 
(i)         Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been
 

 
7

--------------------------------------------------------------------------------

 

received on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day.
 
(ii)         Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
 
(b)           Apportionment and Application.
 
(i)         So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates.  All payments to be made hereunder by Borrower shall be
remitted to Agent and all (subject to Section 2.4(b)(iv), Section 2.4(d)(ii),
and Section 2.4(e)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrower (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.
 
(ii)         At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
 
(A)           first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,
 
(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,
 
(D)           fourth, to pay the principal of all Protective Advances until paid
in full,
 
(E)           fifth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full,
 
(F)           sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
 
(G)           seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,
 

 
8

--------------------------------------------------------------------------------

 

(H)           eighth, to pay the principal of all Swing Loans until paid in
full,
 
(I)           ninth, ratably, to pay interest accrued in respect of the Advances
(other than Protective Advances) until paid in full,
 
(J)           tenth, ratably, to pay the principal of all Advances until paid in
full,
 
(K)           eleventh, to pay any other Obligations other than Obligations owed
to Defaulting Lenders,
 
(L)           twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and
 
(M)           thirteenth, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.
 
(iii)         Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
 
(iv)         In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
 
(v)         For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi)         In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
 
(c)           Reduction of Commitments.
 
(i)         Commitments.  The Commitments shall terminate on the Maturity
Date.  Borrower may reduce the Commitments, without premium or penalty, to an
amount (which may be zero) not less than the sum of (A) the Revolver Usage as of
such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.3(a).  Each such
reduction shall be in an amount which is not less than $10,000,000 (unless the
Commitments are being reduced to zero and the amount of the Commitments in
effect immediately prior to such reduction are less than $10,000,000), shall be
made by providing not less than 5 Business Days prior written notice to Agent
and shall be irrevocable.  Once reduced, the Commitments may not be
increased.  Each such reduction of the Commitments shall reduce the Commitments
of each Lender proportionately in accordance with its Pro Rata Share thereof.
 
(ii)         [Intentionally Omitted].
 

 
9

--------------------------------------------------------------------------------

 

(d)           Optional Prepayments.
 
(i)         Advances.  Borrower may prepay the principal of any Advance at any
time in whole or in part, without premium or penalty.
 
(ii)         [Intentionally Omitted].
 
(e)           Mandatory Prepayments.
 
(i)         Borrowing Base.  If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Borrowing Base (such excess being referred to as the
“Borrowing Base Excess”), then Borrower shall immediately prepay the Obligations
in accordance with Section 2.4(f)(i) in an aggregate amount equal to the
Borrowing Base Excess.
 
(ii)         [Intentionally Omitted].
 
(iii)         [Intentionally Omitted].
 
(iv)         [Intentionally Omitted].
 
(v)         [Intentionally Omitted].
 
(vi)         [Intentionally Omitted].
 
(f)           Application of Payments.
 
(i)         Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as
no Application Event shall have occurred and be continuing, be applied, to the
outstanding principal amount of the Advances until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
 
(ii)         [Intentionally Omitted].
 
2.5           Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 is
greater than any of the limitations set forth in Section 2.1 (an “Overadvance”),
Borrower shall immediately pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b).  Borrower promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in full
on the Maturity Date or, if earlier, on the date on which the Obligations become
due and payable pursuant to the terms of this Agreement.
 
2.6           Interest Rates:  Rates, Payments, and Calculations.
 
(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:
 
(i)         if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
 
(ii)         otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.
 
(b)           [Intentionally Omitted].
 

 
10

--------------------------------------------------------------------------------

 

(c)            Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders, all Obligations
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof at a per annum rate equal to 2
percentage points above the per annum rate otherwise applicable thereunder.
 
(d)           Payment.  Except to the extent provided to the contrary in Section
2.10 or Section 2.12(a), all interest, all fees payable hereunder or under any
of the other Loan Documents, and all costs, expenses, Lender Group Expenses, or
other amounts payable hereunder or under any of the other Loan Documents shall
be due and payable, in arrears, on the first day of each month.  Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, (i) if
Borrower does not pay any interest or scheduled fees (including the fee provided
for in Section 2.10(b)) due and payable hereunder or under any other Loan
Document within 3 Business Days of the date of Borrower’s receipt of written
notice thereof (which notice shall be sent by Agent no earlier than the date on
which any such amount first becomes due and payable and shall be sent to the
email addresses for the individuals set forth on Schedule 2.6(d) hereto), to
charge to the Loan Account all such interest and scheduled fees, and (ii) if
Borrower does not pay any unscheduled fees, costs, expenses, Lender Group
Expenses, or other amounts due and payable hereunder or under any other Loan
Document within 30 days of the date of Borrower’s receipt of written notice
thereof (which notice shall be sent by Agent no earlier than the date on which
any such amount first becomes due and payable and shall be sent to the email
addresses for the individuals set forth on Schedule 2.6(d) hereto), to charge to
the Loan Account all such unscheduled fees, costs, expenses, Lender Group
Expenses, or other amounts; provided, however, that if such amounts are not paid
and, instead, are charged to the Loan Account they shall be charged thereto as
of the day on which the item was first due and payable without regard to the
applicable delay and such amounts shall accrue interest from such original date;
provided further, however, that the applicable delays set forth in the foregoing
clauses (i) and (ii) shall not be applicable (and Agent shall be entitled to
immediately charge to the Loan Account) at any time that an Event of Default has
occurred and is continuing and, if such an Event of Default has occurred and is
continuing, Agent shall be entitled to charge such amounts to the Loan Account
on the date when due and payable hereunder or under any other Loan
Document.  Any interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document that are charged to
the Loan Account shall be compounded (by being charged to the Loan Account) and
shall thereafter constitute Advances hereunder and shall initially accrue
interest at the rate then applicable to Advances that are Base Rate Loans.
 
(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
(f)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
applicable hereto.  Borrower and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrower is and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.
 
2.7           Crediting Payments.
 

 
11

--------------------------------------------------------------------------------

 

(a)      The receipt of any payment item by Agent shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to Agent’s Account or unless and until such payment
item is honored when presented for payment.  Should any payment item not be
honored when presented for payment, then Borrower shall be deemed not to have
made such payment and interest shall be calculated accordingly.  Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 11:00 a.m. (California time).  If any payment item is received into
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.
 
(b)           [Intentionally Omitted].
 
2.8           Designated Account.  Agent is authorized to make the Advances
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d).  Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Borrower, any Advance
or Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
 
2.9           Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower shall be charged with the amount of all Advances
(including Protective Advances and Swing Loans) made by Agent, Swing Lender, or
the Lenders to Borrower or for Borrower’s account and, subject to the delays set
forth in clauses (a) and (b) below (if applicable), with all other payment
Obligations hereunder or under the other Loan Documents.  If (a) Borrower does
not pay any interest or scheduled fees (including the fee provided for in
Section 2.10(b)) due and payable hereunder or under any other Loan Document
within 3 Business Days of the date of Borrower’s receipt of written notice
thereof (which notice shall be sent by Agent no earlier than the date on which
any such amount first becomes due and payable and shall be sent to the email
addresses for the individuals set forth on Schedule 2.6(d) hereto), Agent shall
be entitled to charge such amounts to the Loan Account, and (b) Borrower does
not pay any unscheduled fees, costs, expenses, Lender Group Expenses, or other
amounts due and payable hereunder or under any other Loan Document within 30
days of the date of Borrower’s receipt of written notice thereof (which notice
shall be sent by Agent no earlier than the date on which any such amount first
becomes due and payable and shall be sent to the email addresses for the
individuals set forth on Schedule 2.6(d) hereto), Agent shall be entitled to
charge such amounts to the Loan Account; provided, however, that if such amounts
are not paid and, instead, are charged to the Loan Account they shall be charged
thereto as of the day on which the item was first due and payable without regard
to the applicable delay and such amounts shall accrue interest from such
original date; provided further, however, that the applicable delays set forth
in the foregoing clauses (a) and (b) shall not be applicable (and Agent shall be
entitled to immediately charge to the Loan Account) at any time that an Event of
Default has occurred and is continuing and, if such an Event of Default has
occurred and is continuing, Agent shall be entitled to charge such amounts to
the Loan Account on the date when due and payable hereunder or under any other
Loan Document.  In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account.  Agent shall render statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing (and, if requested by
Borrower with respect to, and after receipt of, a particular statement,
reasonable supporting detail), and such statements, absent manifest error, shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 60 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements or the
lack of any requested supporting detail.
 
2.10           Fees.  Borrower shall pay to Agent,
 

 
12

--------------------------------------------------------------------------------

 

(a)           for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
 
(b)           for the ratable account of those Lenders with Commitments, on the
first day of each month from and after the date of this Agreement up to the
first day of the month prior to the Payoff Date and on the Payoff Date, an
unused line fee in an amount equal to [***].
 
2.11           [Intentionally Omitted].
 
2.12           LIBOR Option.
 
(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations become due
and payable pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto to elect an Interest Period of a different duration
or unless the LIBOR Option is no longer available to Borrower, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to a LIBOR Rate
Loan having an Interest Period of 1 month.  At any time that an Event of Default
has occurred and is continuing, at the written election of the Required Lenders,
Advances shall no longer bear interest at, and Borrower no longer shall have the
option to request that Advances bear interest at, a rate based upon the LIBOR
Rate.
 
(b)           LIBOR Election.
 
(i)         Borrower may, at any time and from time to time, so long as Borrower
has not received a notice from Agent, after the occurrence and during the
continuance of an Event of Default, of the election of the Required Lenders to
terminate the right of Borrower to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”).  Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day).  Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
affected Lenders.
 
(ii)         Each LIBOR Notice shall be irrevocable and binding on Borrower.  In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any
 

 
13

--------------------------------------------------------------------------------

 

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  Borrower shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate.
 
(iii)         Borrower shall have not more than 5 LIBOR Rate Loans in effect at
any given time.  Borrower only may exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.
 
(c)           Conversion.  Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower’s Collections
in accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with Section 2.12 (b)(ii).
 
(d)           Special Provisions Applicable to LIBOR Rate.
 
(i)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender,  Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
 
(ii)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the Business
Day specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
 
(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 

 
14

--------------------------------------------------------------------------------

 

2.13           Capital Requirements.
 
(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof.  Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
30 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 30-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it.  Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment.  If, after such reasonable efforts,
such Affected Lender does not so designate a different one of its lending
offices or assign its rights to another of its offices or branches so as to
eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, then
Borrower (without prejudice to any amounts then due to such Affected Lender
under Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.12(d)(i) or Section 2.13(a),
as applicable, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
 

 
15

--------------------------------------------------------------------------------

 

3.           CONDITIONS; TERM OF AGREEMENT.
 
3.1           Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent).
 
3.2           Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
 
(a)           the representations and warranties of Borrower contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate to an earlier date); and
 
(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
 
3.3           Maturity.  This Agreement shall continue in full force and effect
for a term ending on March 31, 2014 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
 
3.4           Effect of Maturity.  On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations immediately shall become due and payable
without notice or demand and Borrower shall be required to repay all of the
Obligations in full.  No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge Borrower of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full and the Commitments have been
terminated.  When all of the Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
 
3.5           Early Termination by Borrower.  Borrower has the option, at any
time upon 5 Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full.
 
4.           REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text
 

 
16

--------------------------------------------------------------------------------

 

thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:
 
4.1           Due Organization and Qualification; No Subsidiaries.
 
(a)           Borrower (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
 
(b)           Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Stock or any security convertible into or exchangeable for any of its
capital Stock.
 
(c)           Borrower has no Subsidiaries.
 
4.2           Due Authorization; No Conflict.
 
(a)           The execution, delivery, and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of Borrower.
 
(b)           The execution, delivery, and performance by Borrower of the Loan
Documents to which it is a party do not and will not (i) violate any material
provision of federal, state, or local law or regulation applicable to Borrower,
the Governing Documents of Borrower, or any order, judgment, or decree of any
court or other Governmental Authority binding on Borrower, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of Borrower except to the extent that any
such conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of Borrower, other than Permitted Liens, or (iv) require any approval of
Borrower’s interestholders or any approval or consent of any Person under any
Material Contract of Borrower, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
 
4.3           Governmental Consents.  The execution, delivery, and performance
by Borrower of the Loan Documents to which Borrower is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
 
4.4           Binding Obligations; Perfected Liens.
 
(a)           Each Loan Document has been duly executed and delivered by
Borrower that is a party thereto and is the legally valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its respective
terms, except as enforcement may be limited by equitable principles or
 

 
17

--------------------------------------------------------------------------------

 

by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally.
 
(b)           Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title and as to
which Agent has not caused its Lien to be noted on the applicable certificate of
title, and (ii) any Deposit Accounts and Securities Accounts not subject to a
Control Agreement as permitted by Section 6.11, and subject only to the filing
of financing statements in the appropriate filing offices and the recordation of
the Engine and Spare Parts Security Agreement with the FAA), and first priority
Liens, subject only to Permitted Liens which by operation of law or contract
would have priority over the Liens securing the Obligations.
 
4.5           Title to Assets; No Encumbrances.  Borrower has good and
marketable title to all of its personal property assets that constitute
Collateral and that are reflected in the most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby.
 
4.6           Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
 
(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Borrower is set forth on Schedule 4.6 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).
 
(b)           The chief executive office of Borrower is located at the address
indicated on Schedule 4.6 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement).
 
(c)           Borrower’s tax identification number and organizational
identification number, if any, are identified on Schedule 4.6 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
 
4.7           Litigation.
 
(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against Borrower
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.
 
(b)           Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, [***] that, as of the Closing Date, is pending or, to
the knowledge of Borrower, after due inquiry, threatened against Borrower, of
(i) the parties to such actions, suits, or proceedings, (ii) the nature of the
dispute that is the subject of such actions, suits, or proceedings, (iii) the
status, as of the Closing Date, with respect to such actions, suits, or
proceedings, and (iv) whether any liability of Borrower in connection with such
actions, suits, or proceedings is covered by insurance.
 
4.8           Compliance with Laws.  Borrower (a) is not in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is not subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal,
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
18

--------------------------------------------------------------------------------

 

state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.
 
4.9           No Material Adverse Change.  All historical financial statements
relating to Borrower that have been delivered by Borrower to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrower’s financial
condition as of the date thereof and results of operations for the period then
ended.  Since September 30, 2009, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Change
with respect to Borrower.
 
4.10           Fraudulent Transfer.
 
(a)           Borrower is Solvent.
 
(b)           No transfer of property is being made by Borrower and no
obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower.
 
4.11           Employee Benefits; Benefit Arrangements.
 
(a)           Employee Benefits.  Borrower and its ERISA Affiliates do not
maintain, sponsor, contribute to, administer, or have any liability with respect
to any Foreign Pension Plan or Multiemployer Plan.  Schedule 4.11 sets forth
each Benefit Plan of Borrower or its ERISA Affiliates.  Except as otherwise set
forth in Schedule 4.11, (i) each Benefit Plan (and each related trust, insurance
contract, or fund) is and has at all times been operated and maintained in
material compliance with its terms and with all applicable laws, including ERISA
and the IRC, (ii) each Benefit Plan (and each related trust, if any) has
received a determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the IRC, (iii)
no ERISA Event has occurred that could reasonably be expected to result in
liabilities in excess of [***], (iv) no Benefit Plan has an Unfunded Benefit
Liability in an amount that could reasonably be expected to result in a Material
Adverse Change, (iv) except as otherwise required by the termination and funding
requirements of ERISA and the IRC and by any applicable collective bargaining
agreements, Borrower and each of its ERISA Affiliates may, at any time and
without material liability, terminate or cease making contributions to any
“employee benefit plan,” within the meaning of Section 3(3) of ERISA, to which
such Person maintains or makes (or has any liability to make) contributions, or
with respect to which such Person has any liability and (v) each group health
plan (as defined in Section 607(l) of ERISA or Section 4980B(g)(2) of the IRC)
that covers or has covered employees or former employees of Borrower or any of
its ERISA Affiliates has at all times been operated in material compliance with
the provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of
the IRC.
 
(b)           Benefit Arrangements.
 
(i)         All liabilities under the Benefit Arrangements are (A) funded to at
least the minimum level required by applicable law including, but not limited
to, ERISA and the IRC or, if higher, to the level required by the terms of any
applicable collective-bargaining agreements, (B) insured with a reputable
insurance company, (C) provided for or recognized in the financial statements
most recently delivered to Agent pursuant to Section 5.1 hereof, or (D)
estimated in the formal notes to the financial statements most recently
delivered to Agent pursuant to Section 5.1 hereof, where such failure to fund,
insure, provide for, recognize or estimate the liabilities arising under such
arrangements could reasonably be expected to result in a Material Adverse
Change.
 

 
19

--------------------------------------------------------------------------------

 

 
(ii)         There are no circumstances that may give rise to a liability in
relation to the Benefit Arrangements that are not funded, insured, provided for,
recognized or estimated in the manner described in clause (i) above that could
reasonably be expected to result in a Material Adverse Change.
 
(iii)         Borrower and each of its ERISA Affiliates is in compliance with
all applicable laws, trust documentation and contracts relating to the Benefit
Arrangements (and each related trust, insurance contract, or fund), except to
the extent that the non-compliance therewith could not reasonably be expected to
result in a Material Adverse Change.
 
4.12           Environmental Condition.  Except as set forth on Schedule 4.12,
(a) to Borrower’s knowledge, neither Borrower’s properties or assets has ever
been used by Borrower or by previous owners or operators in the disposal of, or
to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in material violation of any applicable Environmental
Law, (b) to Borrower’s knowledge, after due inquiry, Borrower’s properties or
assets has not ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c)
Borrower has not received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by
Borrower, and (d) neither Borrower nor any of its facilities or operations is
subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change.
 
4.13           Intellectual Property.  To Borrower’s knowledge, Borrower owns,
or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted.
 
4.14           Leases.  Borrower enjoys peaceful and undisturbed possession
under all leases material to its business and to which it is a party or under
which it is operating, and, subject to Permitted Protests, all of such material
leases are valid and subsisting and, to Borrower’s knowledge, no material
default by Borrower exists under any of them.
 
4.15           Deposit Accounts and Securities Accounts.  Set forth on Schedule
4.15 (as updated pursuant to the provisions of the Security Agreement from time
to time) is a listing of all of Borrower’s Deposit Accounts into which the
proceeds of Accounts that constitute so-called “corporate receivables”,
so-called “general traffic receivables”, so-called “service sales receivables”
or so-called “travel agent receivables” or Interline Receivables or Mileage Plan
Receivables are deposited (or are expected to be deposited) (excluding, in each
case, any Excluded Accounts), including, with respect to each bank (a) the name
and address of such bank, and (b) the account numbers of such Deposit Accounts
maintained with bank.  No proceeds of Borrower’s Accounts that constitute
so-called “corporate receivables”, so-called “general traffic receivables”,
so-called “service sales receivables” or so-called “travel agent receivables” or
Interline Receivables or Mileage Plan Receivables are deposited (or are expected
to be deposited) (excluding, in each case, any Excluded Accounts) into any
Securities Account.
 
4.16           Complete Disclosure.  All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Borrower’s industry)
furnished by or on behalf of Borrower in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement or the
other Loan Documents, and all other such factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature
 

 
20

--------------------------------------------------------------------------------

 

and general information about Borrower’s industry) hereafter furnished by or on
behalf of Borrower in writing to Agent or any Lender will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.  The Projections delivered to Agent on November 17, 2009 represent,
and as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrower’s good faith estimate, on the date
such Projections are delivered, of Borrower’s future performance for the periods
covered thereby based upon assumptions believed by Borrower to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of Borrower, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).
 
4.17           Material Contracts.  Set forth on Schedule 4.17 (as such Schedule
shall automatically be deemed updated from time to time when new or amended
Material Contracts are filed with the SEC) is a reasonably detailed description
of the Material Contracts of Borrower as of the most recent date on which
Borrower provided its Compliance Certificate pursuant to Section 5.1.
 
4.18           Patriot Act.  To the extent applicable, Borrower is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the loans made hereunder will be used by Borrower or any of
its Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
4.19           Indebtedness.  Set forth on Schedule 4.19 is a true and complete
list of all Indebtedness of Borrower outstanding immediately prior to the
Closing Date that is to remain outstanding immediately after giving effect to
the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.  The Chattel Mortgage dated as of May 1, 1962 between Borrower, as
mortgagor, and Home Life Insurance Company and State Mutual Life Assurance
Company of America, jointly as mortgagees, which was recorded by the Federal
Aviation Administration on May 17, 1962 and assigned Conveyance No. A198036, as
supplemented (the “Chattel Mortgage”), is no longer of any force or
effect.  Borrower is not indebted to Home Life Insurance Company, State Mutual
Life Assurance Company, or either of their respective successors or assigns
under such Chattel Mortgage.
 
4.20           Payment of Taxes.  Except as otherwise permitted under Section
5.5, all tax returns and reports of Borrower required to be filed by it have
been timely filed, and all taxes shown on such tax returns to be due and payable
and all assessments, fees and other governmental charges upon Borrower or upon
its assets, income, businesses and franchises that are due and payable have been
paid when due and payable.  Borrower has made adequate provision in accordance
with GAAP for all taxes not yet due and payable.  Borrower knows of no proposed
tax assessment against Borrower that is not being actively contested by Borrower
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
 
4.21           Margin Stock.  Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the loans
made to Borrower will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.
 

 
21

--------------------------------------------------------------------------------

 

 
4.22           Governmental Regulation.  Borrower is not subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.  Borrower is not a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
 
4.23           OFAC.  Borrower is not in violation of any of the country or list
based economic and trade sanctions administered and enforced by OFAC.  Borrower
(a) is not a Sanctioned Person or a Sanctioned Entity, (b) does not have its
assets located in Sanctioned Entities, or (c) does not derive revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned
Entities.  No proceeds of any loan hereunder will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity.
 
4.24           Employee and Labor Matters.  Except as set forth on Schedule
4.24, there is (i) no unfair labor practice complaint pending or, to the
knowledge of Borrower, threatened against Borrower before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against Borrower which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against Borrower that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after due inquiry, no union representation question
existing with respect to the employees of Borrower and no union organizing
activity taking place with respect to any of the employees of
Borrower.  Borrower has not incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied.  The hours worked and payments made to employees
of Borrower have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.  All material payments due from Borrower on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
 
4.25           PDP Facility and Bank Facility Documents.
 
(a)           As of the Closing Date, Borrower has delivered to Agent a complete
and correct copy of the Bank Facility Documents, including all schedules and
exhibits thereto.  Borrower is not in default in the performance or compliance
with any provisions of the Bank Facility Documents.
 
(b)           As of the Closing Date, Borrower has made available to Agent a
complete and correct copy of the PDP Facility Documents, including all schedules
and exhibits thereto.  Borrower is not in default in the performance or
compliance with any provisions of the PDP Facility Documents.
 
(c)           To Borrower’s knowledge, the Bank Facility Documents comply in all
material respects with all applicable laws.  The Bank Facility Documents are in
full force and effect as of the Closing Date and have not been terminated,
rescinded or withdrawn as of such date.
 
(d)           To Borrower’s knowledge, the PDP Facility Documents comply in all
material respects with all applicable laws.  The PDP Facility Documents are in
full force and effect as of the Closing Date and have not been terminated,
rescinded or withdrawn as of such date.
 
4.26           Eligible Accounts.  As to each Receivable that is identified by
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Receivable is (a) a bona fide existing
 

 
22

--------------------------------------------------------------------------------

 

payment obligation of the applicable Account Debtor created by the rendition of
services to such Account Debtor or the sale of mileage awards, miles, or
credits, in each case, in the ordinary course of Borrower’s business, (b) owed
to Borrower without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.
 
4.27           Spare Parts.
 
(a)           Borrower keeps correct and accurate records itemizing and
describing the type, serviceability, and quantity of its Spare Parts.  In the
case of Spare Parts identified by Borrower as an Eligible Extendable or Eligible
Replaceable Spare Part, as applicable, in the most recent Borrowing Base
Certificate submitted to Agent, Borrower has full legal and beneficial ownership
to such Spare Parts (other than those disposed of since such date to the extent
permitted hereunder), free and clear of all Liens (other than non-consensual
Permitted Liens).
 
(b)           Each Spare Part that is identified by Borrower as an Eligible
Expendable or Eligible Replaceable Spare Part, as applicable, in the most recent
Borrowing Base Certificate submitted to Agent is, as of the date of such
Borrowing Base Certificate (i) of good and merchantable quality, free from
material defects, serviceable in accordance with the Maintenance Program, in
good operating condition and ready for immediate use or operation in accordance
with the Maintenance Program and has all required FAA serviceability tags or
records applicable thereto and, if required by the FAA or the Maintenance
Program, back to birth records and all other documents required by the
Maintenance Program, (ii) not excluded as ineligible by virtue of one or more of
the excluding criteria set forth in the definition of Eligible Expendables or
Eligible Replaceable Spare Parts, as applicable, and (iii) accurately described
in such Borrowing Base Certificate (including by manufacturer’s serial number or
manufacturer’s part number, as applicable, if a serialized Spare Part that
Borrower customarily tracks by serial number, and location).
 
(c)           Except to the extent permitted by Section 5.17(b), the Spare Parts
of Borrower are in the possession and control of Borrower, used or held for use
in Borrower’s business, and only located at the locations identified on Schedule
4.27 (as such Schedule may be updated pursuant to Section 5.17(b)).
 
(d)           Schedule 1.1(S) of the Engine and Spare Parts Security Agreement
contains a true and complete summary description by type and location of all of
the Spare Parts owned by Borrower that are located in the United States (other
than Spare Parts that are specifically excluded from Schedule 1.1(S) pursuant to
the terms of the Engine and Spare Parts Security Agreement) as of each date that
this representation and warranty is given.  The Spare Parts located in the
United States are primarily maintained for the purposes of installing such Spare
Parts on Aircraft, Engines, or Appliances operated by Borrower.
 
(e)           Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment, or overhaul of any of the Spare Parts (to the extent Borrower
performs any of such actions) or to the maintenance, use, operation, or sale of
any of the Spare Parts.
 
(f)           Borrower uses, stores, maintains, overhauls, repairs, and
refurbishes (or causes a duly authorized FAA repair station or overhaul vendor
to maintain, overhaul, repair, and refurbish) all Spare Parts and maintains
books and records with respect thereto in compliance with the material
requirements of applicable law (including the provision of all required FAA
serviceability tags or records where applicable) and with the Maintenance
Program, except for such requirements of applicable law the validity or
applicability of which are being protested by Borrower so long as (i) such
protest is instituted promptly and prosecuted diligently by Borrower in good
faith, (ii) there is no material risk of any sale,
 

 
23

--------------------------------------------------------------------------------

 

forfeiture, or loss of any Spare Part or diminution in value of any Spare Part
as a result of such contest, (iii) there is no risk of any criminal liability,
or any material civil liability, for Borrower, Agent, or any of the Lenders as a
result of such contest, (iv) Agent is satisfied that while such contest is
pending, there is no impairment of the enforceability, validity, or priority of
any of the Agent’s Liens on the Spare Parts, and (v) there is no material risk
of any adverse affect on the ownership interest of Borrower in such Spare Part.
 
4.28           Ground Service Equipment and Engines.
 
(a)           Borrower keeps correct and accurate records itemizing and
describing the type and quantity of its Ground Service Equipment and the
Designated Engines.  In the case of Ground Service Equipment and Engines
identified by Borrower as an item of Eligible Ground Service Equipment or an
Eligible Engine, as applicable, in the most recent Borrowing Base Certificate
submitted to Agent, Borrower has full legal and beneficial ownership to such
Ground Service Equipment and Engines (other than assets that have been disposed
of since the date of such Borrowing Base Certificate if and so long as the
disposition of such assets was not prohibited hereby), free and clear of all
Liens (other than non-consensual Permitted Liens).
 
(b)           Each item of Ground Service Equipment that is identified by
Borrower as an item of Eligible Ground Service Equipment in the most recent
Borrowing Base Certificate submitted to Agent is, as of the date of such
Borrowing Base Certificate (i) of good and merchantable quality and in good
operating condition (except for those items of Eligible Ground Service Equipment
that are being repaired so long as the applicable repairs are routine repairs
that are not expected to take more than a normal service period to complete),
(ii) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Ground Service Equipment, and
(iii) accurately described in such Borrowing Base Certificate (including by
manufacturer’s serial number or manufacturer’s part number, as applicable, if a
serialized item of Ground Service Equipment that Borrower customarily tracks by
serial number, location, and, to the knowledge of a Responsible Officer of
Borrower, whether the subject of a certificate of title).
 
(c)           Each Engine that is identified by Borrower as an Eligible Engine
in the most recent Borrowing Base Certificate submitted to Agent is, as of the
date of such Borrowing Base Certificate (i) either (A) of good and merchantable
quality, free from defects, serviceable in accordance with the Maintenance
Program, in good operating condition and ready for immediate use or operation in
accordance with the Maintenance Program and has all required FAA serviceability
tags or records applicable thereto and, if required by the FAA or the
Maintenance Program, back to birth records and all other documents required by
the Maintenance Program or (B) following customary repairs that are not expected
to take more than a normal service period to complete, will be of good and
merchantable quality, free from defects, serviceable in accordance with the
Maintenance Program, in good operating condition and ready for immediate use or
operation in accordance with the Maintenance Program and has all required FAA
serviceability tags or records applicable thereto and, if required by the FAA or
the Maintenance Program, back to birth records and all other documents required
by the Maintenance Program, (ii) not excluded as ineligible by virtue of one or
more of the excluding criteria set forth in the definition of Eligible Engines,
and (iii) accurately described in such Borrowing Base Certificate (including by
manufacturer’s serial number).
 
(d)           Except to the extent permitted by Section 5.18, the Ground Service
Equipment is in the possession and control of Borrower, is used or held for use
in Borrower’s business, and is stored at the locations identified on Schedule
4.28(d) (as such Schedule may be updated pursuant to Section 5.18).
 
(e)           Except to the extent permitted by Section 5.18, the Designated
Engines are in the possession and control of Borrower, are used or held for use
in Borrower’s business, and are stored at the locations identified on Schedule
4.28(e) (as such Schedule may be updated pursuant to Section 5.18).
 

 
24

--------------------------------------------------------------------------------

 

(f)           Except for those Designated Engines that have been sold, leased,
or disposed of pursuant to a Permitted Exchange, Schedule D-2 contains a true
and complete summary description by type and serial number of the Designated
Engines and, unless such Designated Engines have been sold, leased, or disposed
of pursuant to a Permitted Lease or a Permitted Exchange, unless such Designated
Engines are attached to an Aircraft owned or leased by Borrower pursuant to a
Permitted Engine Installation, or unless such Designated Engines are out for
repair, such Engines are located at the locations identified on Schedule 4.28(e)
 
(g)           Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment, or overhaul of any of the Designated Engines (to the extent
Borrower performs any of such actions) or to the maintenance, use, operation, or
sale of any of such Engines.
 
(h)           Borrower uses, stores, maintains, overhauls, repairs, and
refurbishes (or causes a duly authorized FAA repair station to maintain,
overhaul, repair, and refurbish) all of the Designated Engines and maintains
books and records with respect thereto in compliance with the material
requirements of applicable law (including the provision of all required FAA
serviceability tags or records where applicable) and with the Maintenance
Program, except for such requirements of applicable law the validity or
applicability of which are being protested by Borrower so long as (i) such
protest is instituted promptly and prosecuted diligently by Borrower in good
faith, (ii) there is no material risk of any sale, forfeiture, or loss of any
such Engine or diminution in value of any such Engine as a result of such
contest, (iii) there is no risk of any criminal liability, or any material civil
liability, for Borrower, Agent, or any of the Lenders as a result of such
contest, (iv) Agent is satisfied that while such contest is pending, there is no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens on such Engines, and (v) there is no material risk of any adverse affect
on the ownership interest of Borrower in such Engines.
 
4.29           Air Carrier.  Borrower is a Certificated Air Carrier.  Borrower
possesses all other necessary certificates, franchises, air carrier and other
licenses, permits, rights, authorizations and concessions and consents which are
material to the operation of Aircraft operated by it and routes flown by it and
the conduct of its business and operations as currently conducted.
 
5.           AFFIRMATIVE COVENANTS.
 
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall comply with each of the
following:
 
5.1           Financial Statements, Reports, Certificates.  Deliver to Agent,
with copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 no later than the times specified therein.  In
addition, Borrower agrees to maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP.  Borrower
shall also (a) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to its sales, and (b) maintain its billing
systems/practices as approved by Agent prior to the Closing Date and shall only
make material modifications thereto if such modifications comply with GAAP and
are not materially adverse to the interests of the Lenders or if such
modifications are required to comply with Accounting Changes or applicable law
(including the rules and regulations of the SEC).
 
5.2           Collateral Reporting.  Provide Agent (and if so requested by
Agent, with copies for each Lender) with each of the reports set forth on
Schedule 5.2 at the times specified therein. In addition, Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
 

 
25

--------------------------------------------------------------------------------

 

5.3           Existence.  Except as otherwise permitted under Section 6.3 or
Section 6.4, at all times maintain and preserve in full force and effect its
existence (including being in good standing in its jurisdiction of organization)
and all rights and franchises, licenses and permits material to its business;
provided, however, that Borrower shall not be required to preserve any such
right or franchise, licenses or permits if Borrower’s Responsible Officers
determine that the preservation thereof is no longer desirable in the conduct of
the business of Borrower and that the loss thereof is not disadvantageous in any
material respect to Borrower or to the Lenders.
 
5.4           Maintenance of Properties.  Maintain and preserve all of its
assets that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear, and casualty excepted and
Permitted Dispositions excepted, and comply with the material provisions of all
material leases to which it is a party as lessee, so as to prevent the loss or
forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.
 
5.5           Taxes.  Cause all assessments and taxes imposed, levied, or
assessed against Borrower or any of its assets or in respect of any of its
income, businesses, or franchises to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent (a) the
validity of such assessment or tax shall be the subject of a Permitted Protest
or (b) such assessments or taxes do not exceed  $250,000 in the aggregate at any
one time.  Borrower will make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes.
 
5.6           Insurance.  At Borrower’s expense, maintain insurance respecting
Borrower’s assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses (including all-risk
ground coverage of Borrower’s Spare Parts, Designated Engines, and Ground
Service Equipment).  Borrower also shall maintain general liability, aircraft
public liability insurance (including (i) passenger legal liability, and (ii) if
such insurance is then generally carried by major United States air carriers,
aircraft war risk and allied perils insurance in accordance with London form
AVN52E (as in effect on the date hereof or in accordance with the FAA’s Chapter
443 Aviation Insurance Policy as in effect on the date hereof) or its equivalent
form), cargo liability insurance, and war risk and allied perils hull (including
confiscation, expropriation, nationalization and seizure by a government other
than the United States), terrorist and hijacking insurance, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation.  All such policies
of insurance shall be with creditworthy, responsible and reputable insurance
companies and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located (it being understood that the insurance coverage reflected on the
certificates of insurance delivered to Agent on the Closing Date is acceptable
to Agent.  All deductibles shall be in an amount reasonably satisfactory to
Agent (it being understood that the deductibles reflected on the certificates of
insurance delivered to Agent on the Closing Date are acceptable to Agent).  All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies;
provided, however, that if insurance proceeds are paid to Agent pursuant to such
clauses or endorsements, then (a) so long as at the time the proceeds are
received (i) no Default or Event of Default has occurred and is continuing and
so long as no Overadvance exists, and (ii) the Threshold Usage Amount does not
exist, then such amounts received by Agent shall be promptly remitted by Agent
to Borrower, and (b) otherwise, such amounts received by Agent shall be promptly
applied by Agent to the repayment of the Obligations in accordance with Section
2.4(b) (with Borrower being relieved of any obligation to make payment of any
Funding Losses that may be incurred as a result of
 

 
26

--------------------------------------------------------------------------------

 

such repayment of the Obligations); provided further, however, that if, at the
time that a claim for such amounts is first made by Borrower under its insurance
policies, no Default or Event of Default has occurred and is continuing, no
Overadvance exists, and the Threshold Usage Amount does not exist, Borrower may
request that Agent notify Borrower’s insurance broker to remit (or cause to be
remitted) the applicable payment directly to Borrower (instead of to Agent) and,
if it receives such a request and if the requisite conditions are satisfied,
Agent shall promptly notify such broker to remit (or cause to be remitted) the
applicable payment directly to Borrower.  All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide (except any policy of insurance placed with the FAA)
for not less than 30 days (10 days in the case of non-payment and 7 days in the
case of war risk and allied perils coverage if and to the extent available)
prior written notice to Agent of the exercise of any right of cancellation.  If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.  Borrower shall give Agent prompt
notice of (i) any loss exceeding $5,000,000 covered by its casualty insurance,
and (ii) any cancellation of any policy of insurance.  Upon the occurrence and
during the continuance of an Event of Default and so long as the Threshold Usage
Amount exists, Agent shall have the sole right to file claims under any property
and general liability insurance policies in respect of the Collateral, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
5.7           Inspection.  Permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Borrower; provided, however, that so long as no Event of Default shall have
occurred and be continuing, Borrower shall not be obligated to reimburse Agent
for more than 2 audits during any calendar year, more than 1 appraisal of the
Collateral during any calendar year, or more than 1 business valuation during
any calendar year; provided further, however, if no Advances have been made in
any calendar year and no Event of Default shall have occurred and be continuing,
Borrower shall not be obligated to reimburse Agent for more than 1 audit during
any calendar year.
 
5.8           .Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
 
5.9           Environmental.
 
(a)           Keep any property either owned or operated by Borrower free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
 
(b)           Comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance when and if Agent reasonably
requests,
 
(c)           Promptly notify Agent of any release of which a Responsible
Officer of Borrower has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned
 

 
27

--------------------------------------------------------------------------------

 

or operated by Borrower and take any Remedial Actions required to abate said
release or otherwise to come into compliance, in all material respects, with
applicable Environmental Law, and
 
(d)           Promptly, but in any event within 5 Business Days of receipt
thereof by a Responsible Officer, provide Agent with written notice of any of
the following:  (i) notice that an Environmental Lien has been filed against any
of the real or personal property of Borrower, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against Borrower, and (iii) written notice of a violation, citation, or
other administrative order from a Governmental Authority; provided that, in each
case, the event, individually or when added to all other such events, is
reasonably expected to involve $1,000,000 or more in remediation costs;
provided, however, that Borrower shall not be required to provide such written
notice relative to individual violations, citations, or other administrative
orders that are reasonably expected to involve, individually or as part of a
series of related events, less than $100,000 in remediation costs.
 
5.10           Disclosure Updates.  Promptly and in no event later than 5
Business Days after a Responsible Officer obtains knowledge thereof, notify
Agent if any written information, exhibit, or report furnished to Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.
 
5.11           [Intentionally omitted].
 
5.12           Further Assurances.  At any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title (provided, however, that certificates of title shall only be required
to be endorsed to reflect Agent’s security interest in the subject vehicles if
Borrower elects so as to include the vehicles in the Borrowing Base or if an
Event of Default has occurred and is continuing), and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
the collateral described in the Security Agreement or the Engine and Spare Parts
Security Agreement of Borrower (whether now owned or hereafter arising or
acquired, tangible or intangible) and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents.  To the
maximum extent permitted by applicable law, if Borrower refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, Borrower hereby
authorizes Agent to execute any such Additional Documents in Borrower’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.
 
5.13           Lender Meetings.  Within 120 days after the close of each fiscal
year of Borrower, at the request of Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Agent or Borrower, by conference call) with all
Lenders who choose to attend such meeting, at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrower and the projections presented for the current fiscal year of Borrower.
 
5.14           Material Contracts.  Make available to Agent (including by virtue
of the filing thereof with the SEC), contemporaneously with the filing thereof
with the SEC, copies of (a) each Material Contract entered into since the
Closing Date or, after the Closing Date, since the previous delivery pursuant to
this Section, and (b) each material amendment or modification of any Material
Contract entered into since the Closing Date or, after the Closing Date, since
the previous delivery pursuant to this Section.
 

 
28

--------------------------------------------------------------------------------

 

5.15           [Intentionally Omitted].
 
5.16           [Intentionally Omitted].
 
5.17           Spare Parts.
 
(a)           Store all Eligible Expendables and Eligible Replaceable Spare
Parts only at the locations set forth on Schedule 4.27 and not permit any
Eligible Expendables or Eligible Replaceable Spare Parts to be located at the
premises of or otherwise put into the possession or control of any bailee,
warehouseman, FAA repair station, servicer, mechanic, vendor, supplier, or other
Person); provided however, that Borrower may amend Schedule 4.27 to add
additional locations so long as (i) such amendment occurs by written notice
received by Agent not less than 20 days prior to the date on which such Spare
Parts are moved to such new location, (ii) at least 5 Business Days prior to the
date on which such Spare Parts are moved to such new location, Borrower
executes, delivers, and records any amendment or supplement to the Engine and
Spare Parts Security Agreement that Agent reasonably requests in order to
reflect such new location as a permitted location and in order to perfect and
continue perfected Agent’s security interest in the Spare Parts to be located at
such new location, and (iii) such new location is within the United States
(exclusive of its territories and possessions); provided further, however, that
so long as such transit is in the ordinary course of Borrower’s business, (A)
Borrower may move Eligible Expendables and Eligible Replaceable Spare Parts to
the location of Aircraft operated by Borrower or Engines for the purpose of
completing a Permitted Spare Parts Installation, and (B) Borrower may move
Eligible Expendables and Eligible Replaceable Spare Parts from any location in
the United States identified on Schedule 4.27 to any other location in the
United States identified on Schedule 4.27. 
 
(b)           Store all Spare Parts of Borrower not designated as Eligible
Expendables or Eligible Replaceable Spare Parts only at the locations identified
on Schedule 4.27 (and not permit any Spare Parts to be located at the premises
of or otherwise put into the possession or control of any bailee, warehouseman,
FAA repair station, servicer, mechanic, vendor, supplier, or other Person);
provided however, that (i) any Spare Part that is not an Eligible Expendable or
Eligible Replaceable Spare Part may be transported to or from, or in the
possession of or under the control of a bailee, warehouseman, FAA repair
station, overhaul or maintenance servicer, mechanic, or similar Person for
purposes of repair in the ordinary course of Borrower’s business and any Spare
Parts that are in the possession or control of such Persons shall immediately
cease to be Eligible Expendables or Eligible Replaceable Spare Parts, as
applicable, (ii) so long as such transit is in the ordinary course of Borrower’s
business, Borrower may move Spare Parts from any location in the United States
identified on Schedule 4.27 to any other location in the United States
identified on Schedule 4.27; (iii) so long as (A) no Event of Default has
occurred and is continuing or would result therefrom, (B) such transit is in the
ordinary course of Borrower’s business, and (C) the aggregate value of all Spare
Parts moved to all such foreign locations, in the aggregate, does not exceed
[***], Borrower may move Spare Parts that are not Eligible Expendables or
Eligible Replaceable Spare Parts from any location in the United States
identified on Schedule 4.27 to any location outside the United States or to
locations at territories or possessions of the United States; (iv) so long as
such transit is in the ordinary course of Borrower’s business, Borrower may move
Spare Parts that are not Eligible Expendables or Eligible Replaceable Spare
Parts from any location outside the United States (including locations at
territories or possessions of the United States) to any other location outside
the United States (including locations at territories or possessions of the
United States), and (v) so long as in the ordinary course of Borrower’s
business, Borrower may lend Spare Parts to, or exchange Spare Parts with, other
airlines.
 
(c)           Maintain in effect the Spare Parts Tracking System.
 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
(d)   Maintain, with respect to Spare Parts, all records, logs, serviceability
tags and other documents and materials required by applicable law, including the
FARs, or by the Maintenance Program.
 

 
29

--------------------------------------------------------------------------------

 

 
(e)           Except for Permitted Dispositions or Permitted Spare Parts
Installations, not permit any Spare Parts to be leased, sold, exchanged,
disposed of, or affixed, attached or installed to or on any Aircraft, Engine, or
other Equipment.
 
5.18           Ground Service Equipment and Engines.
 
(a)           Unless an item of Eligible Ground Service Equipment is out for
repair, store the Eligible Ground Service Equipment only at the locations set
forth on Schedule 4.28(d); provided, however that so long as such transit is in
the ordinary course of Borrower’s business, Eligible Ground Service Equipment
may be in transit between the locations on Schedule 4.28(d); provided further,
however, that (i) Borrower may amend Schedule 4.28(d) to add additional
locations so long as (A) such amendment occurs by written notice received by
Agent not less than 20 days prior to the date on which such Ground Service
Equipment is moved to such new location, and (B) such new location is within the
United States (exclusive of its territories and possessions).
 
(b)           Unless a Designated Engine is attached to one of the Aircraft
operated by Borrower as a result of a Permitted Engine Installation, is the
subject of a Permitted Lease, or is out for repair, store the Designated Engines
only at the locations identified on Schedule 4.28(e); provided, however that so
long as such transit is in the ordinary course of Borrower’s business, such
Engines may be (i) in transit between the locations on Schedule 4.28(e), and
(ii) moved to the location of an Aircraft operated by Borrower for the purpose
of completing a Permitted Engine Installation; provided further, however, that
(i) Borrower may amend Schedule 4.28(e) to add additional locations so long as
(A) such amendment occurs by written notice received by Agent not less than 20
days prior to the date on which such Designated Engines are moved to such new
location, and (B) such new location is within the United States (exclusive of
its territories and possessions).
 
(c)           Except for Permitted Dispositions, not permit any Eligible Ground
Service Equipment to be leased, sold, exchanged, or otherwise disposed of.
 
(d)           Unless a Designated Engine is attached to one of the Aircraft
operated by Borrower as a result of a Permitted Engine Installation, is the
subject of a Permitted Lease, or has been the subject of a Permitted
Disposition, not permit any Designated Engine to be leased, sold, exchanged,
disposed of, or affixed, attached or installed to or on any Aircraft.
 
5.19           Benefit Plans.
 
(a)           A Responsible Officer of Borrower shall provide (or cause to be
provided) to Agent promptly and in any event within 5 Business Days (if the
Threshold Usage Amount exists) or within 20 Business Days (if the Threshold
Usage Amount does not exist) after (i) Borrower or any of its ERISA Affiliates
knows or has reason to know that, with respect to any Benefit Plan, any ERISA
Event that could reasonably be expected to result in liabilities in excess of
[***] has occurred or is likely to occur within the following 30 days or that
any of the covenants set forth in Section 5.19(b), (c), (d), or (e), below are
untrue or are likely to be untrue within the following 30 days, a statement of
Responsible Officer of Borrower setting forth the details of such occurrence or
the likelihood of such occurrence and the action, if any, which the Borrower or
ERISA Affiliate proposes to take with respect thereto, (ii) written request from
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
30

--------------------------------------------------------------------------------

 

Agent, copies of the most-recent annual report and all schedules and attachments
thereto filed with the Internal Revenue Service or the U.S. Department of Labor,
(iii) written request from Agent, copies of the most recently-prepared actuarial
reports in relation to the Benefit Plans and the Benefit Arrangements and such
other information concerning any Benefit Plan or Benefit Arrangement as may be
reasonably requested by Agent, and (iv) written request from Agent, a
certificate of a Responsible Officer certifying that each required contribution
with respect to a Benefit Plan was timely made,
 
(b)           With respect to years before the effective date of the Pension Act
as it applies to each Benefit Plan, no accumulated funding deficiency (as
defined in ERISA Section 302 and IRC Section 412), whether or not waived, exits
with respect to any Benefit Plan,
 
(c)           The minimum funding standards under the Pension Funding Rules with
respect to each Benefit Plan have been satisfied and will be satisfied at all
times.
 
(d)           Neither the Borrower nor any ERISA Affiliate will maintain,
sponsor, contribute to, administer, or have any liability with respect to any
Foreign Pension Plan or Multiemployer plan.
 
(e)           No liability to the PBGC has been incurred or will be incurred by
the Borrower or any ERISA Affiliate with respect to any Benefit Plan.
 
6.           NEGATIVE COVENANTS.
 
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will not do any of the
following:
 
6.1           Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.
 
6.2           Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
 
6.3           Restrictions on Fundamental Changes.
 
(a)           Other than in order to consummate a Permitted Acquisition, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock,
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), or
 
(c)           Suspend or go out of a substantial portion of its business, except
in connection with the transactions permitted pursuant to Section 6.4.
 
6.4           Disposal of Assets.  Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 and 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Borrower’s assets.
 
6.5           Change Name.  Change Borrower’s name, organizational
identification number, state of organization or organizational identity;
provided, however, that Borrower may change its name upon at least 10 days prior
written notice to Agent of such change.
 
6.6           Nature of Business.  Make any change in the nature of its business
as described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities;
 

 
31

--------------------------------------------------------------------------------

 

provided, however, that the foregoing shall not prevent Borrower from engaging
in any business that is reasonably related or ancillary to its business.
 
6.7           Prepayments and Amendments.
 
(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
 
(i)         if by doing so Borrower’s Liquidity would drop below that required
by Section 7, optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Borrower, other than the Obligations in accordance with this
Agreement,
 
(ii)         make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or
 
(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
(i)         any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) [intentionally omitted], (C) Indebtedness
permitted under the definition of Permitted Indebtedness (other than
Indebtedness permitted under clauses (g) or (h) of the definition of Permitted
Indebtedness), and (D) Indebtedness permitted under clauses (g) or (h) of the
definition of Permitted Indebtedness so long as such amendment, modification, or
change (x) could not, individually or in the aggregate, reasonably be expected
to be materially adverse to the interests of the Lenders, and (y) would not
otherwise cause Borrower to breach any of the provisions of this Agreement,
 
(ii)         any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or
 
(iii)         the Governing Documents of Borrower if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Lenders.
 
6.8           Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.
 
6.9           Restricted Junior Payments.  Make any Restricted Junior Payment;
provided, however, that, so long as it is permitted by law, and so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,
 
(a)           Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Stock of Group held by such Persons,
provided, however, that the aggregate amount of such redemptions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed [***] in the aggregate,
 
(b)           Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Stock of Group held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Group,
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
32

--------------------------------------------------------------------------------

 

 
(c)           Borrower may declare and pay dividends or make distributions to
Group, the proceeds of which shall be used by Group solely to pay (i) (y)
franchise taxes (other than income taxes) and other fees, taxes and expenses
required to maintain its corporate existence or arising as a result of its
ownership of Borrower, and (z) federal, state and local income taxes, to the
extent such income taxes are attributable to the income of Borrower; provided
that the amount of such payments in any fiscal year does not exceed the amount
that Borrower would be required to pay in respect of federal, state and local
taxes for such fiscal year were Borrower to pay such taxes separately from
Group, and (ii) ordinary course operating and corporate overhead expenses and
administrative and similar expenses related to its existence and ownership of
Borrower, and
 
(d)      Borrower may declare and pay dividends or make distributions to Group
so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (i) Borrower has Liquidity of $600,000,000, or greater,
before and immediately after giving effect thereto.
 
6.10           Accounting Methods.  Modify or change its fiscal year or its
method of accounting (other than changes to its method of accounting if such
changes comply with GAAP and are not materially adverse to the interests of the
Lenders or if such changes are required to comply with Accounting Changes or
applicable law (including the rules and regulations of the SEC)).
 
6.11           Investments; Controlled Investments .
 
(a)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
 
(b)           Establish or maintain any Deposit Account in to which proceeds of
Borrower’s Accounts that constitute so-called “corporate receivables”, so-called
“general traffic receivables”, so-called “service sales receivables” or
so-called “travel agent receivables” or Interline Receivables or Mileage Plan
Receivables are deposited (or are expected to be deposited) (excluding, in each
case, any Excluded Accounts) unless Borrower and the applicable bank have
entered into a Control Agreement with Agent governing such Deposit Account in
order to perfect (and further establish) Agent’s Liens in such Deposit Accounts.
 
(c)           Establish or maintain any Deposit Account in to which proceeds of
Borrower’s Accounts that constitute so-called “corporate receivables”, so-called
“general traffic receivables”, so-called “service sales receivables” or
so-called “travel agent receivables” or Interline Receivables or Mileage Plan
Receivables are deposited (or are expected to be deposited) (excluding, in each
case, any Excluded Accounts) other than the Deposit Accounts that are identified
on Schedule 4.15.
 
(d)           Establish or maintain any Securities Account in to which proceeds
of Borrower’s Accounts that constitute so-called “corporate receivables”,
so-called “general traffic receivables”, so-called “service sales receivables”
or so-called “travel agent receivables” or Interline Receivables or Mileage Plan
Receivables are deposited (or are expected to be deposited) (excluding, in each
case, any Excluded Accounts).
 
6.12           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
unless such transaction, taken as a whole, is substantially as favorable to
Borrower as would be obtainable by Borrower in a comparable arm’s length
transaction with a Person other than an Affiliate, except for:
 

 
33

--------------------------------------------------------------------------------

 

(a)           so long as it has been approved by Borrower’s board of directors
(or comparable governing body) in accordance with applicable law, any indemnity
provided for the benefit of directors (or comparable managers) of Borrower, and
 
(b)           transactions permitted by Section 6.3 or Section 6.9.
 
6.13           Use of Proceeds.  Use the proceeds of the Advances for any
purpose other than, consistent with the terms and conditions hereof, for its
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrower will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).
 
6.14           Limitation on Issuance of Stock. Except for the issuance or sale
of common stock or Permitted Preferred Stock by Borrower, issue or sell or enter
into any agreement or arrangement for the issuance and sale of any of its Stock.
 
6.15           Equipment with Bailees.  Store the Equipment of Borrower that
constitutes a portion of the Collateral at any time now or hereafter with a
bailee, warehouseman, or similar party except as expressly permitted pursuant to
Section 5.17 or Section 5.18.
 
7.           FINANCIAL COVENANT. Borrower covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations,
Borrower shall have Liquidity of at least $500,000,000 at all times.
 
8.           EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
8.1           If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest or scheduled fees (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding) and
such failure continues for a period of 3 Business Days after the date of
Borrower’s receipt of written notice thereof (which notice shall have been sent
by Agent to the email addresses for the individuals set forth on Schedule 2.6(d)
hereto), or (b) all or any portion of the Obligations consisting of unscheduled
fees or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal, interest,
or scheduled fees) constituting Obligations (including any portion thereof that
accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding) and such failure continues for a period of 30 days after
the date of Borrower’s receipt of written notice thereof (which notice shall
have been sent by Agent to the email addresses for the individuals set forth on
Schedule 2.6(d) hereto), or (c) all or any portion of the principal of the
Obligations;
 

 
34

--------------------------------------------------------------------------------

 

8.2           If Borrower:
 
(a)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.6 or 7 (any of which such failures shall not be
an Event of Default if no Threshold Usage Amount exists unless such failures
continue for a period of 1 Business Days after the earlier of (i) the date on
which such failure shall first become known to any Responsible Officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent);
 
(b)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3, 5.4, 5.5, 5.7, 5.8, 5.10, 5.12,
5.13, 5.14, 5.17, 5.18, or 5.19 of this Agreement, (ii) Sections 6.1 through
6.15 of this Agreement, (iii) Section 6 of the Security Agreement, or (iv)
Section 4 of the Engine and Spare Parts Security Agreement, and any such failure
continues for a period of 10 Business Days after the earlier of (i) the date on
which such failure shall first become known to any Responsible Officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent; or
 
(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of Borrower or (ii) the date on which written notice thereof
is given to Borrower by Agent;
 
8.3           If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $30,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against Borrower or any of its assets, and either (a) there is a period of
30 consecutive days  at any time after the entry of any such judgment, order, or
award during which (i) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (ii) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;
 
8.4           If an Insolvency Proceeding is commenced by Borrower;
 
8.5           If an Insolvency Proceeding is commenced against Borrower and any
of the following events occur: (a) Borrower consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, Borrower, or (e) an order for
relief shall have been issued or entered therein;
 
8.6           If Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of the business
affairs of Borrower;
 
8.7           If there is a default in one or more agreements to which Borrower
is a party with one or more third Persons relative to Borrower’s Indebtedness
involving an aggregate amount of $30,000,000 or more, and such default (a)
occurs at the final maturity of the obligations thereunder, or (b) results in a
right by such third Person, irrespective of whether exercised, to accelerate the
maturity of Borrower’s obligations thereunder;
 
8.8           If any warranty, representation, certificate, statement, or Record
(each, a “Representation”) made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any Representations that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof and if (a) at the
 

 
35

--------------------------------------------------------------------------------

 

time when issued, made, or deemed made, such untrue Representation was made with
knowledge that it was untrue or with reckless disregard of the truth, or (b)
such Representation is not capable of being cured, or (c) at the time when
issued, made, or deemed made, such Representation was not made with knowledge
that it was untrue or with reckless disregard of the truth, such Representation
is capable of being cured, and such Representation is not cured within 10
Business Days after the earlier of (i) the date on which such untrue
Representation first became known to any Responsible Officer of Borrower or (ii)
the date on which written notice thereof is given to Borrower by Agent;
 
8.9           [Intentionally Omitted];
 
8.10           If the Security Agreement, the Engine and Spare Parts Security
Agreement, or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, except to the
extent of Permitted Liens which by operation of law or contract would have
priority, first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, or (b) as the result of an action or failure to act on the
part of Agent;
 
8.11           The validity or enforceability of any Loan Document shall at any
time for any reason  (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by Borrower seeking to establish the invalidity or unenforceability
thereof, or Borrower shall deny that Borrower has any liability or obligation
purported to be created under any Loan Document; or
 


8.12           If any of the following events occur and such events continue in
existence for a period of 15 Business Days after the earlier of (i) the date on
which such failure shall first become known to any Responsible Officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent:
 
(a)           If Borrower or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any of them incurs a withdrawal liability
in a total amount that is or exceeds an amount that could reasonably be expected
to result in a Material Adverse Change; or if a Multiemployer Plan enters
reorganization status under Section 4241 of ERISA, and, as a result thereof,
Borrower’s or any of its ERISA Affiliate’s total contribution requirement with
respect to such Multiemployer Plan is or exceeds an amount that could reasonably
be expected to result in a Material Adverse Change; or
 
(b)           One or more ERISA Events has occurred with respect to a Benefit
Plan that has resulted or could reasonably be expected to result in liability of
Borrower or any of its ERISA Affiliates in an aggregate amount that could
reasonably be expected to result in a Material Adverse Change; or
 
(c)           (i)      There shall exist an amount of Unfunded Benefit
Liabilities, individually or in the aggregate, in an amount that could
reasonably be expected to result in a Material Adverse Change, or (ii) the total
projected benefit obligation of Borrower and its ERISA Affiliates, determined as
of the close of any fiscal year of Borrower and in accordance with Financial
Accounting Standards Board Statement No. 106 (without regard to continuation
coverage required under Part 6 of subtitle B of Title I of ERISA or Section
4980B of the IRC), for any post-employment or retiree health benefits, life
insurance coverage, or any other welfare benefits could reasonably be expected
to result in a Material Adverse Change.
 
9.           RIGHTS AND REMEDIES.
 
9.1           Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in the case of clauses (a) and (b), by written notice
to Borrower), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following on behalf of the Lender Group:
 

 
36

--------------------------------------------------------------------------------

 

 
(a)           declare the Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents immediately due and payable, whereupon the same
shall become and be immediately due and payable and Borrower shall be obligated
to repay all of such Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower; and
 
(b)           declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, and (ii) the obligation of the Swing Lender to make
Swing Loans; and
 
(c)           exercise all other rights and remedies available to it or the
Lenders under the Loan Documents or under applicable law.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts owing under this Agreement or under any of the other Loan
Documents, shall automatically and immediately become due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.
 
9.2           Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10.           WAIVERS; INDEMNIFICATION.
 
10.1           Demand; Protest; etc.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
 
10.2           The Lender Group’s Liability for Collateral.  Borrower hereby
agrees that:  (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.
 
10.3           Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, and the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and
 

-  -
 
37

--------------------------------------------------------------------------------

 

expenses (including attorneys fees) of any Lender (other than WFCF) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s compliance with the terms of the Loan Documents
(provided, however, that the indemnification in this clause (a) shall not extend
to (i) disputes solely between or among the Lenders or (ii) disputes solely
between or among the Lenders and their respective Affiliates; it being
understood and agreed that the indemnification in this clause (a) shall extend
to disputes between or among Agent on the one hand, and one or more Lenders, or
one or more of their Affiliates, on the other hand), (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of Borrower (each
and all of the foregoing, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative or
contributory negligence of the Indemnified Person.  The foregoing to the
contrary notwithstanding, Borrower shall have no obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability
resulting from (1) the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents,
or (2) the negligence of such Indemnified Person or its officers, directors,
employees, attorneys, or agents if such negligence relates solely to the
handling of funds of Borrower on deposit with such Indemnified Person.  This
provision shall survive the termination of this Agreement and the repayment of
the Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto.  EXCEPT AS EXPRESSLY STATED ABOVE,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR
OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
11.           NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or facsimile.  In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
 


If to Borrower:
ALASKA AIRLINES, INC.
 
19300 International Blvd.
 
Seattle, WA 98188
 
Attn: Vice President Finance
 
Fax No. [***]
   
with copies to:
ALASKA AIRLINES, INC.
 
19300 International Blvd.
 
Seattle, WA 98188
 
Attn: General Counsel
 
Fax No. [***]
   
If to Agent:
WELLS FARGO CAPITAL FINANCE, LLC
 
2450 Colorado Avenue
Suite 3000 West
 
Santa Monica, California 90404
 
Attn: Business Finance Division Manager
 
Fax No.:  [***]
   
with copies to:
PAUL, HASTINGS, JANOFSKY & WALKER LLP
 
515 S. Flower Street
 
Twenty-fifth Floor
 
Los Angeles, California  90071
 
Attn:  [***]




 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
38

--------------------------------------------------------------------------------

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).
 
12.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
 

 
 

 
39

--------------------------------------------------------------------------------

 

UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER AND EACH MEMBER
OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
13.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
13.1           Assignments and Participations.
 
(a)           With the prior written consent of Agent, which consent of Agent
shall not be unreasonably withheld, delayed or conditioned, and shall not be
required in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender, any Lender may assign and
delegate to one or more assignees (each, an “Assignee”; provided, however, that
neither Borrower nor an Affiliate of Borrower shall be permitted to become an
Assignee) all or any portion of the Obligations, the Commitments and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount (unless waived by Agent) of $5,000,000 (except
such minimum amount shall not apply to (x) an assignment or delegation by any
Lender to any other Lender or an Affiliate of any Lender or (y) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000); provided, however, that Borrower and Agent
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to Borrower
and Agent an Assignment and Acceptance and Agent has notified the assigning
Lender of its receipt thereof in accordance with Section 13.1(b), and (iii)
unless waived by Agent, the assigning Lender or Assignee has paid to Agent for
Agent’s separate account a processing fee in the amount of $3,500 (except such
processing fee shall not be payable in connection with an assignment or
delegation by any Lender to any of its Affiliates).
 
(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.8(a).
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document
 

 
40

--------------------------------------------------------------------------------

 

furnished pursuant hereto, (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance or observance by Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
 
(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower, the Collateral, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
 

 
41

--------------------------------------------------------------------------------

 

(f)           In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.8,  disclose all documents and
information which it now or hereafter may have relating to Borrower and its
business.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
13.2           Successors.  This Agreement shall bind and inure to the benefit
of the respective successors and assigns of each of the parties; provided,
however, that Borrower may not assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release Borrower from its Obligations.  A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 13.1 and, except as expressly required pursuant
to Section 13.1, no consent or approval by Borrower is required in connection
with any such assignment.
 
14.           AMENDMENTS; WAIVERS.
 
14.1           Amendments and Waivers.
 
(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and Borrower that are
party thereto and then any such waiver or consent shall be effective, but only
in the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and Borrower, do any of
the following:
 
(i)         increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
 
(ii)         postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii)         reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
 
(iv)         amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
 
(v)         other than as permitted by Section 15.11, release Agent’s Lien in
and to any of the Collateral,
 
(vi)         amend, modify, or eliminate the definition of “Required Lenders” or
“Pro Rata Share”,
 

 
42

--------------------------------------------------------------------------------

 

(vii)         contractually subordinate any of Agent’s Liens,
 
(viii)         release Borrower from any obligation for the payment of money or
consent to the assignment or transfer by Borrower of any of its rights or duties
under this Agreement or the other Loan Documents,
 
(ix)         amend, modify, or eliminate the definition of “Application Event”
or any of the provisions of Section 2.4(b)(i) or (ii),
 
(x)         amend, modify, or eliminate any of the provisions of Section 13.1(a)
to permit Borrower or an Affiliate of Borrower to be permitted to become an
Assignee,
 
(xi)         amend, modify, or eliminate any of the provisions of Section
14.3(c), or
 
(xii)         amend, modify, or eliminate the definition of Borrowing Base or
any of the defined terms that are used in such definition to the extent that any
such change results in more credit being made available to Borrower based upon
the Borrowing Base, but not otherwise, or the definition of Maximum Revolver
Amount, or change Section 2.1(c).
 
(b)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrower (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,
 
(c)           [Intentionally Omitted].
 
(d)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders,
 
(e)           Anything in this Section 14.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of Borrower, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.
 
14.2           Replacement of Certain Lenders.
 
(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 

 
43

--------------------------------------------------------------------------------

 

(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including all interest, fees and other amounts that may be due in payable in
respect thereof).  If the Holdout Lender or Tax Lender, as applicable, shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Holdout Lender or Tax Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the Holdout
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
or Tax Lender, as applicable, shall be made in accordance with the terms of
Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances.
 
14.3           Removal of Tax Lenders.
 
(a)           Subject to the condition specified in Section 14.3(d), if any Tax
Lender makes a claim for compensation under Section 16, then Borrower, upon at
least 5 Business Days prior irrevocable notice, may permanently terminate the
Commitments of such Lender and remove such Tax Lender hereunder and the Tax
Lender shall have no right to refuse to be removed hereunder.  Such notice to
remove the Tax Lender, as applicable, shall specify an effective date for such
termination and removal, which date shall not be later than 15 Business Days
after the date such notice is given.
 
(b)           Prior to the effective date of such termination and removal, the
Tax Lender and Borrower shall execute and deliver a removal agreement in form
and substance reasonably satisfactory to Borrower, subject only to the Tax
Lender being repaid in full its share of the outstanding Obligations (without
any premium or penalty of any kind whatsoever, but including all interest, fees
and other amounts that may be due in payable in respect thereof) by
Borrower.  If the Tax Lender shall refuse or fail to execute and deliver any
such removal agreement prior to the effective date of such removal, the
termination of the Commitments of such Tax Lender and the removal of such Tax
Lender shall nonetheless occur on the effective date originally specified by
Borrower.
 
(c)           Anything contained in this Agreement to the contrary
notwithstanding, any payment made under this Section 14.3 to a Tax Lender that
is being removed need not be a pro-rata payment to all Lenders and the
Obligations due to the Tax Lender may be satisfied while leaving remaining
Obligations outstanding.
 
(d)           Borrower shall only be entitled to terminate the Commitments of a
Tax Lender and remove such Tax Lender if and only if no Event of Default has
occurred and is continuing.
 
(e)           Once a termination and removal of a Tax Lender is effectuated
under this Section 14.3, the term Maximum Revolver Amount shall automatically be
deemed reduced by the amount of the terminated Commitment of such removed Tax
Lender and all of the provisions of this Agreement (other than Section 10.3) and
the other Loan Documents, including the determination of Required Lenders and
Pro Rata Share, shall be interpreted and determined without regard to such
terminated Commitment and without regard to the removed Tax Lender.
 
(f)           The termination of the Commitment of a Tax Lender and the removal
of such Tax Lender pursuant to this Section 14.3 shall not eliminate or affect
such Tax Lender’s rights under Section 10.3, which rights shall survive any such
termination and removal.
 

-  -
44

--------------------------------------------------------------------------------

 

14.4           No Waivers; Cumulative Remedies.  No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement.  Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
 
15.           AGENT; THE LENDER GROUP.
 
15.1           Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFCF as its agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders on the conditions
contained in this Section 15.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes Agent to act as the secured party under each of
the Loan Documents that create a Lien on any item of Collateral.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrower, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Borrower, (f) perform,
exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to Borrower, the Obligations, the Collateral, the Collections of
Borrower, or otherwise related to any of same as provided in the Loan Documents,
and (g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.
 
15.2           Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 

 
45

--------------------------------------------------------------------------------

 

15.3           Liability of Agent.  None of the Agent-Related Persons shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its Affiliates,
or any officer or director thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder.  No Agent-Related Person
shall be under any obligation to any Lenders to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
books and records or properties of Borrower.
 
15.4           Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile or other electronic method
of transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower or counsel to any Lender),
independent accountants and other experts selected by Agent.  Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
 
15.5           Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
 
15.6           Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
or its Affiliates, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender.  Each Lender represents to Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower.  Each Lender also represents and warrants that it will,
independently and without reliance upon any Agent-Related Person and based on
 

 
46

--------------------------------------------------------------------------------

 

such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan
Document.  Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower or any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related
Persons.  Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender with any
credit or other information with respect to Borrower, its Affiliates or any of
their respective business, legal, financial or other affairs, and irrespective
of whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.
 
15.7           Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrower is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrower received by Agent to reimburse Agent
for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses by Borrower, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof.  Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so) from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder.  Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.
 
15.8           Agent in Individual Capacity.  WFCF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide financial products or services, acquire equity interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Affiliates and any other
Person party to any Loan Document as though WFCF were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, WFCF or its Affiliates may receive information regarding Borrower or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFCF in its
individual capacity.
 

 
47

--------------------------------------------------------------------------------

 

15.9           Successor Agent.  Agent may resign as Agent upon 30 days prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Borrower (unless such notice is waived by Borrower).  If Agent
resigns under this Agreement, the Required Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders.  If, at the time that
Agent’s resignation is effective, it is acting as the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Swing
Lender, and it shall automatically be relieved of any further obligation to make
Swing Loans.  If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders
and Borrower, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned).  In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
15 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.  If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
 
15.10           Lender in Individual Capacity.
 
(a)           Any Lender and its respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, provide financial
products or services to, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group.  The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
 
(b)           WFCF and US Bank, in their respective capacities as “co-lead
arrangers” and “joint bookrunners”, and US Bank, in its capacity as
“documentation agent”, shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to them
in their capacities as Lenders or, in the case of WFCF, in its capacity as
Agent.  Without limiting the foregoing, WFCF and US Bank, in their respective
capacities as “co-lead arrangers” and “joint bookrunners”, and US Bank, in its
capacity as “documentation agent”, shall not have or be deemed to have any
fiduciary relationship with Borrower or with any Lender.  Each Lender
acknowledges that it has not relied upon, and will not rely upon, WFCF or US
Bank in deciding to enter into this Agreement or in taking or not taking action
hereunder.
 
15.11           Collateral Matters.
 
(a)           The Lenders hereby irrevocably authorize Agent to release any Lien
on any Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrower of all of the Obligations, (ii) constituting
property being sold, leased, licensed, or otherwise disposed of, if a release is
required or desirable in connection therewith and if Borrower certifies to Agent
that the sale,
 

 
48

--------------------------------------------------------------------------------

 

lease, license, or other disposition is permitted under Section 6.4 (and Agent
may rely conclusively on any such certificate, without further inquiry), (iii)
constituting property which is the subject of a Permitted Spare Parts
Installation (exclusive of any installation of Spare Parts of Borrower into
other Spare Parts of Borrower, the installation of Spare Parts of Borrower into
the Designated Engines, or the installation of Spare Parts of Borrower into any
Ground Service Equipment of Borrower), (iv) so long as in the ordinary course of
Borrower’s business, the exchange of Spare Parts of Borrower with other
airlines, (v) constituting property in which Borrower owned no interest at the
time Agent’s Lien was granted nor at any time thereafter, or (vi) constituting
property leased to Borrower under a lease that has expired or is terminated in a
transaction permitted under this Agreement.  Borrower and the Lenders hereby
irrevocably authorize Agent, based upon the instruction of the Required Lenders,
to credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Agent under the provisions of the Code, including pursuant to Sections 9-610 or
9-620 of the Code, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.  Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders, or (z) otherwise, the Required
Lenders.  Upon request by Agent or Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  The Lenders further hereby irrevocably authorize Agent, at its
option and in its sole discretion, to subordinate any Lien granted to or held by
Agent under any Loan Document to the holder of any Permitted Lien on such
property if such Permitted Lien secures Permitted Purchase Money Indebtedness.
 
(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof or
whether to impose, maintain, reduce, or eliminate any particular reserve
hereunder or whether the amount of any such reserve is appropriate or not, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
 
15.12           Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against Borrower or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
 

 
49

--------------------------------------------------------------------------------

 

 
(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13           Agency for Perfection.  Agent hereby appoints each other Lender
as its agent (and each Lender hereby accepts for the purpose of perfecting
Agent’s Liens in assets which, in accordance with Article 8 or Article 9, as
applicable, of the Code can be perfected by possession or control.  Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.
 
15.14           Payments by Agent to the Lenders.  All payments to be made by
Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.
 
15.15           Concerning the Collateral and Related Loan Documents.  Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.
 
15.16           Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower and a copy of any document Agent receives pursuant to
Section 5.10 (each a “Report” and collectively, “Reports”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
 
(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon Borrower’s books and records, as well as on
representations of Borrower’s personnel,
 

 
50

--------------------------------------------------------------------------------

 

 
(d)           agrees to keep all Reports and other material, non-public
information regarding Borrower and its operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with Section
17.8, and
 
(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
 
15.17           Several Obligations; No Liability.  Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender or on its behalf, nor to take any other action on
behalf of such Lender hereunder or in connection with the financing contemplated
herein.
 
16.           WITHHOLDING TAXES.
 
 
(a)           All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall
 

 
51

--------------------------------------------------------------------------------

 

 
comply with the next sentence of this Section 16(a).  If any Indemnified Taxes
are so levied or imposed, Borrower agrees to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16(a) after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein; provided, however, that Borrower shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction).  Borrower will
furnish to Agent as promptly as possible after the date the payment of any Tax
is due pursuant to applicable law, certified copies of tax receipts evidencing
such payment by Borrower.
 
(b)           Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
(c)           If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
 
(i)              if such Lender or Participant is entitled to claim an exemption
from United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
 
(ii)              if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
 
(iii)              if such Lender or Participant is entitled  to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;
 
(iv)              if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
 
(v)              a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax.
 
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 

 
52

--------------------------------------------------------------------------------

 

(d)           If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns).  Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(e)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid.  With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable.  Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
 
(f)           If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction.  If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent (or,
in the case of a Participant, to the Lender granting the participation), then
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
 
(g)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) or Borrower did not
properly withhold tax from amounts paid to or for the account of any Lender or
any Participant due to a failure on the part of the Lender or such Participant
(because the wrong form was delivered, the form was incorrectly filled out or
executed, or because such Lender failed to notify Agent (or such Participant
failed to notify the Lender granting the participation) of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective), such Lender shall indemnify and hold Agent or Borrower
harmless (or, in the case of a Participant, such Participant shall indemnify and
hold the Lender granting the participation harmless) for all amounts paid,
directly or indirectly, by Agent or Borrower (or, in the case of a Participant,
to the Lender granting the participation), as tax or otherwise, including
penalties and interest, and including any taxes imposed by any jurisdiction on
the amounts payable to Agent or Borrower (or, in the case of a Participant, to
the Lender granting the participation only) under this Section 16, together with
all costs and expenses (including attorneys fees and expenses).  The obligation
of the Lenders and the Participants under this subsection shall survive the
payment of all Obligations and the resignation or replacement of Agent.
 
(h)           If Agent or a Lender determines, in its reasonable discretion,
that it has received a refund or credit of any Indemnified Taxes as to which it
has been indemnified by Borrower or with
 

 
53

--------------------------------------------------------------------------------

 

respect to which Borrower has paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund or credit to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Indemnified Taxes giving rise to such a refund or credit), net
of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such a refund or credit); provided, that Borrower, upon the request
of Agent or such Lender, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund or credit to such Governmental Authority.  Notwithstanding anything in
this Agreement to the contrary, this Section 16 shall not be construed to
require Agent or any Lender to make available its tax returns (or any other
information which it deems confidential) to Borrower or any other Person.
 
(i)           If a change in circumstances requires a Borrower to pay Lender
additional amounts pursuant to this Section 16, such Lender shall use reasonable
efforts to designate a different one of its lending offices or assign its rights
and obligations hereunder to another of its offices or branches if (i) such
designation or assignment would reduce or eliminate the obligation to pay
additional amounts and (ii) would not, in the sole discretion of the Lender, be
materially disadvantageous to such Lender.  Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Lender in
connection with such designation or assignment.
 
17.           GENERAL PROVISIONS.
 
17.1           Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
 
17.2           Section Headings.  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
17.3           Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
17.4           Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
 
17.5           Debtor-Creditor Relationship.  The relationship between the
Lenders and Agent, on the one hand, and Borrower, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to Borrower arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and Borrower, on the other hand, by virtue of any
Loan Document or any transaction contemplated therein.
 
17.6           Counterparts; Electronic Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 

 
54

--------------------------------------------------------------------------------

 

 
17.7           Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.
 
17.8           Confidentiality.
 
(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its operations, assets, and existing and contemplated business plans
(“Confidential Information”) shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group (“Lender Group Representatives”), (ii) to Subsidiaries and
Affiliates of any member of the Lender Group, provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.8, (iii) as may be required by regulatory
authorities so long as such authorities are informed of the confidential nature
of such information, (iv) as may be required by statute, decision, or judicial
or administrative order, rule, or regulation; provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance by Borrower or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, provided, that, (x) prior to
any disclosure under this clause (v) the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (v) shall be limited to the
portion of the Confidential Information as may be required by such governmental
authority pursuant to such subpoena or other legal process, (vi) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (vii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, participant, or pledgee shall have agreed in writing to receive such
information hereunder subject to the terms of this Section, (viii) in connection
with any litigation or other adversary proceeding involving parties hereto which
such litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (viii) with respect to litigation involving any
Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior notice thereof, and, if Borrower is not a party to such
litigation or other adversary proceeding, taking such reasonable steps to limit
disclosure as may be requested in writing by Borrower (including seeking a
protective order); provided, however, that the disclosing party shall not be
obligated to take such steps unless and until Borrower agrees to indemnify and
hold the disclosing party harmless from and against any and all costs and
expenses (including reasonable attorneys fees) incurred by the disclosing party
in seeking to limit disclosure in accordance with the request of Borrower, and
(ix) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document.
 

 
55

--------------------------------------------------------------------------------

 

 
(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.
 
17.9           Lender Group Expenses.  Borrower agrees to pay any and all Lender
Group Expenses (a) if no Event of Default has occurred and is continuing, within
30 days of the date of Borrower’s receipt of written notice thereof (which
notice shall be sent by Agent to the email addresses for the individuals set
forth on Schedule 2.6(d) hereto), and (b) if an Event of Default has occurred
and is continuing, immediately upon demand therefor  and agrees that its
obligations contained in this Section 17.9 shall survive payment or satisfaction
in full of all other Obligations.
 
17.10           Survival.  All representations and warranties made by Borrower
in the Loan Documents and in the certificates or other instru­ments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
loan or any fee or any other amount payable under this Agreement is outstand­ing
and so long as the Commitments have not expired or terminated.
 
17.11           USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.
 
17.12           Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
 [Signature pages to follow.]
 

 
56

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 





 
ALASKA AIRLINES, INC., an Alaska corporation, as Borrower
         
By:
/s/ John F. Schaefer, Jr.
 
Name:
John F. Schaefer, Jr.
 
Title:
Vice President Finance & Treasurer_____




 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent, as Co-Lead arranger, as Joint Bookrunner, and as a Lender
         
By:
/s/ David R. Klages
 
Name:
David R. Klages
 
Title:
Vice President_____




 
 

--------------------------------------------------------------------------------

 




 
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent, as Co-Lead arranger, as Joint Bookrunner, and as a
Lender
         
By:
/s/ Jeffrey S. Gruender
 
Name:
Jeffrey S. Gruender
 
Title:
Vice President




 
 

--------------------------------------------------------------------------------

 




 
BANK SINOPAC, as a Lender
         
By:
/s/ Alton Wang
 
Name:
Alton Wang
 
Title:
First Vice President, General Manager


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-1


 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of  between  (“Assignor”) and  (“Assignee”).  Reference is made to the
Credit Agreement described in Annex I hereto (the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.
 
I.           In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
 
II.           The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
Borrower to Assignor with respect to Assignor’s share of the Advances assigned
hereunder, as reflected on Assignor’s books and records.
 
III.           The Assignee (a) confirms that it has received copies of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) agrees that it will,
independently and without reliance upon Agent, Assignor, or any other Lender,
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Loan Documents; (c) appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (d) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; [and (e) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining complete
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement (or if not a complete
exemption, information describing the nature of the withholding tax exemption or
lack thereof).]
 
IV.           Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
Agent for recording by Agent.  The effective date of this Assignment (the
“Settlement Date”) shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, (d) the date Assignor and Assignee have delivered to Borrower and
 

 
 

--------------------------------------------------------------------------------

 

Agent an executed copy of this Assignment Agreement and Agent has notified
Assignor (with a copy to Borrower) of its receipt thereof and, if applicable,
payment of the required processing fee, and (e) the date specified in Annex I.
 
V.           As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent that
rights and obligations under the Credit Agreement and under the other Loan
Documents have been assigned by Assignor pursuant to this Assignment Agreement,
relinquish its rights (except with respect to Section 10.3 of the Credit
Agreement) and be released from any future obligations under the Credit
Agreement and the other Loan Documents (and if Assignor is assigning all or the
remaining portion of its rights and obligations under the Credit Agreement and
the other Loan Documents, Assignor shall cease to be a party to the Credit
Agreement and the other Loan Documents), provided, however, that nothing
contained herein shall release Assignor from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Article 15 and Section 17.8(a) of the Credit Agreement.
 
VI.           Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I).  From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date.  On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.
 
VII.           This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  This Assignment Agreement may be executed and
delivered by facsimile or other electronic method of transmission all with the
same force and effect as if the same were a fully executed and delivered
original manual counterpart.
 
VIII.           THE VALIDITY OF THIS ASSIGNMENT AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 
[NAME OF ASSIGNOR]


  as Assignor




By         
Name:
Title:




[NAME OF ASSIGNEE]


  as Assignee




By:           
Name:
Title:




[ACCEPTED THIS ____ DAY OF
_______________


WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent


By:           
Name:
Title:]1





--------------------------------------------------------------------------------

 
1 Include to the extent required by Section 13.1(a) of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE AGREEMENT
 


 
ANNEX I
 


1.
Borrower:  Alaska Airlines, Inc., an Alaska corporation

 
2.
Name and Date of Credit Agreement:

 
Credit Agreement, dated as of March 31, 2010, by and among Borrower, the lenders
from time to time party thereto (the “Lenders”), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as agent for the Lenders, as co-lead
arranger, and as joint bookrunner, and U.S. Bank National Association, as
documentation agent, as co-lead arranger, and as joint bookrunner


3.           Date of Assignment
Agreement:                                                                                                


4.           Amounts:


 
(i)
Assigned Amount of Commitment
$
 

 
b.           Assigned Amount of
Advances                                                                                     $                      
 
5.           Settlement
Date:                                                                                                


6.           Purchase
Price                                                                                                $___________


7.           Notice and Payment Instructions, etc.


Assignee:                                                        Assignor:

   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
FORM OF BORROWING BASE CERTIFICATE
 
Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn:  Business Finance Division Manager


The undersigned, Alaska Airlines, Inc., an Alaska corporation (“Borrower”),
pursuant to Schedule 5.2 of that certain Credit Agreement dated as of March 31,
2010 (as amended, restated, modified, supplemented, refinanced, renewed, or
extended from time to time, the “Credit Agreement”), entered into among
Borrower, the lenders identified on the signature pages thereof (such lenders,
together with their respective successors and permitted assigns, are referred to
collectively as the “Lenders”), Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), as co-lead
arranger, and as joint bookrunner, and U.S. Bank National Association, as
documentation agent, as co-lead arranger, and as joint bookrunner, hereby
certifies to Agent that the following items, calculated in accordance with the
terms and definitions set forth in the Credit Agreement for such items are true
and correct, and that Borrower is in compliance with and, after giving effect to
any currently requested Advances, will be in compliance with, the terms,
conditions, and provisions of the Credit Agreement.
 
All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
 
[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 



 
Effective Date of
Calculation:                                                      
   
1.1 Borrowing Base Calculation
   
(a)Eligible Accounts
   
(i)85% of Eligible Accounts2
$                      
 
(ii)the amount, if any, of the Dilution Reserve
$                      
 
(iii)Item 1.a.. minus Item 1.b.
 
$                      
     
(b)Eligible Expendables
   
(i)$10,000,000
$                      
 
(ii)50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Expendables3
$                      
 
(iii)85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Expendables
$                      
 
(iv)The lowest of Items 2.a., 2.b. and 2.c.
 
$                      
     
(c)Eligible Replaceable Spare Parts
   
(i)$45,000,000
$                      
 
(ii)50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Replaceable Spare Parts4
$                      
 
(iii)85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Replaceable Spare Parts
$                      
 
(iv)The lowest of Items 3.a., 3.b. and 3.c.
 
$                      
     
(d)Eligible Engines
   
(i)$40,000,000
$                      
 
(ii)50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Engines5
$                      
 
(iii)85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Engines
$                      
 
(iv)The lowest of Items 4.a., 4.b. and 4.c.
 
$                      
     
(e)Eligible Ground Equipment
   
(i)$25,000,000
$                      
 
(ii)50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Ground Service Equipment6
$                      
 
(iii)85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Ground Service Equipment
$                      
 
(iv)The lowest of Items 5.a., 5.b. and 5.c.
 
$                      
     
(f)a.          3 times the amount of credit availability
                           created by Item 1.c.
$                      
 
b.           Sum of Items 2.d., 3.d., 4.d., and 5.d.
$                      
 
c.           The lowest of Items 6.a. and 6.b.
 
$                      
     
(g)
Reserves
   
(i)the sum of the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Credit Agreement
$                      
       
(h)Borrowing Base (Sum of Items 1.c. and 6.c. minus Item 7.a.)
 
$                      
     
(i)Availability Calculation
   
(i)(a)Maximum Revolver Amount
$                      
 
(B)outstanding Advances
$                      
 
(C)outstanding Swing Loans
$                      
 
(D)Item 9.a.(i) minus Item 9.a.(ii) minus Item 9.a.(iii)
$                      
 
(ii)(b)Borrowing Base (Item 8)
$                      
 
(B)outstanding Advances
$                      
 
(C)outstanding Swing Loans
   
(D)Item 9.b.(i) minus Item 9.b.(ii) minus Item 9.b.(iii)
$                      
 
(iii)lesser of Item 9.a. and 9.b.
 
$                      



 



--------------------------------------------------------------------------------

 
2 See Annex A
 
3 See Annex B
 
4 See Annex C
 
5 See Annex D
 
6 See Annex E

-  -
 
 

--------------------------------------------------------------------------------

 



 
Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent that such representation or
warranty relates solely to an earlier date), (ii) each of the covenants and
agreements contained in any Loan Document have been performed (to the extent
required to be performed on or before the date hereof or each such effective
date), (iii) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above, and (iv) all of the foregoing is true and correct as of the effective
date of the calculations set forth above and that such calculations have been
made in accordance with the requirements of the Credit Agreement.
 
ALASKA AIRLINES, INC.,
an Alaska corporation, as Borrower




By:           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

Annex A


Receivables created by Borrower in the ordinary course of its business, that
arise out of Borrower’s rendition of services or the sale of mileage plan
awards, that comply with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents
 
$                      
Less (without duplication)
   
Receivables that the Account Debtor has failed to pay within 90 days of original
invoice date, that are more than 60 days past due, or have selling terms of more
than 45 days
$                      
 
Receivables owed by an Account Debtor (or its Affiliates) where 50% or more of
all Receivables owed by that Account Debtor (or its Affiliates) are deemed
ineligible under the immediately preceding clause
$                      
 
Receivables with respect to which the Account Debtor is an Affiliate of Borrower
or an employee or agent of Borrower or any Affiliate of Borrower
$                      
 
Receivables that are Excluded Accounts
$                      
 
Receivables arising in a transaction involving terms or conditions by reason of
which the payment by the Account Debtor may be conditional
$                      
 
Receivables that are not payable in Dollars
$                      
 
Receivables with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Receivable is supported by an irrevocable letter of credit satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Receivable is covered by credit insurance in form, substance, and amount, and by
an insurer, reasonably satisfactory to Agent
$                      
 
Receivables with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Receivables with respect to which Borrower has complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC § 3727), or (ii) any state of the United States
$                      
 
Receivables with respect to which the Account Debtor is a creditor of Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Receivable, to the extent of such claim, right of setoff,
or dispute
$                      
 
(i) Receivables owed by Bank of America, N.A. or its Affiliates to the extent of
the obligations owing by such Account Debtor in excess of 50% of all Eligible
Accounts (such percentage being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates), and
(ii) Receivables with respect to any other Account Debtor whose total
obligations owing to Borrower exceed 10% (such percentage as applied to a
particular Account Debtor being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit
$                      
 
Receivables with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor
$                      
 
Receivables, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition
$                      
 
Receivables that are not subject to a valid and perfected first priority Agent’s
Lien
$                      
 
Receivables with respect to which (i) the mileage awards or miles giving rise to
such Receivable have not been transferred to and the Receivable billed to the
Account Debtor, or (ii) the services giving rise to such Receivable have not
been performed and billed to the Account Debtor
$                      
 
Receivables with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity
$                      
 
Receivables that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract
$                      
 
Other
$                      
 
Total Excluded Receivables
 
$                      
Eligible Accounts (Total Receivables less Total Excluded Receivables):
 
$                      


 
 

--------------------------------------------------------------------------------

 

Annex B


Expendables of Borrower, maintained in conformity with the Maintenance Program,
that comply with each of the representations and warranties respecting Eligible
Expendables made in the Loan Documents (calculated at cost minus accumulated
depreciation that is calculated in accordance with GAAP)
 
$                      
less (without duplication)
   
Expendables that Borrower does not have good, valid, and marketable title to
$                      
 
Expendables that are not located at one of the locations identified on Schedule
4.27 to the Credit Agreement
$                      
 
Expendables that are in the possession or control of a bailee, warehouseman, FAA
repair station, overhaul or maintenance servicer, mechanic, or other third
Person
$                      
 
Expendables that are located at a location at which less than $100,000 of
otherwise Eligible Expendables, Eligible Ground Service Equipment, or Eligible
Replaceable Spare Parts are located
$                      
 
Expendables that are located on Real Property leased by Borrower or in a
contract warehouse, in each case, (i) unless it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be
(provided, however, that, (x) during the 90-day period immediately following the
Closing Date, such leased Real Property or contract warehouse need not be
subject to a Collateral Access Agreement, and (y) during all times thereafter,
either such leased Real Property or contract warehouse must be subject to a
Collateral Access Agreement, or if such leased Real Property or contract
warehouse is not subject to a Collateral Access Agreement, the failure to have a
Collateral Access Agreement will not, in and of itself, render the Eligible
Expendables ineligible, but Agent may, at its election, establish a reserve
against the Borrowing Base and the Maximum Revolver Amount in an aggregate
amount equal to 3 months rent under the lease for each location (or, if
applicable, 3 months of storage fees under the warehouse agreement for each
contract warehouse) that is not subject to a Collateral Access Agreement), and
(ii) unless it is segregated or otherwise separately identifiable from Spare
Parts of others, if any, stored on the premises
$                      
 
Expendables that are not subject to a valid and perfected first priority Agent’s
Lien or are not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien and Permitted Liens that are junior in priority to
Agent’s Lien)
$                      
 
Expendables that are the subject of any warehouse receipt or other document of
title, unless such receipt or other document of title is delivered to Agent with
all necessary endorsements
$                      
 
Expendables that are beyond economic repair, obsolete, or unserviceable, are not
unused, have not been maintained in accordance with the FARs or Borrower’s
Maintenance Program, or are not in a condition for immediate use by Borrower in
its Certificated Air Carrier operations in compliance with the FARs or the
Maintenance Program
$                      
 
Expendables that do not have (i) all required FAA serviceability tags or records
(or, if applicable, full back-to-birth traceability), or (ii) all manuals,
documents, and records required by the FARs or the Maintenance Program
$                      
 
Expendables that have been installed on any Aircraft, Engine, other Spare Part,
or any other item of Equipment or otherwise become an accession, or are the
subject of a pooling, exchange, borrowing, leasing, consignment, or other
similar arrangement
$                      
 
Expendables that do not conform in all material respects to all applicable
airworthiness directives or limits imposed by any Governmental Authority which
has regulatory authority over such Expendables or their use
$                      
 
Other
$                      
 
Total Excluded Expendables
 
$                      
Eligible Expendables (Total Expendables less Total Excluded Expendables):
 
$                      


 
 

--------------------------------------------------------------------------------

 

Annex C


Replaceable Spare Parts of Borrower, manufactured and refurbished, as the case
may be, in conformity with the Maintenance Program, in conformity with the
Maintenance Program, that comply with each of the representations and warranties
respecting Eligible Replaceable Spare Parts made in the Loan Documents
(calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP)
 
$                      
less (without duplication)
   
Replaceable Spare Parts that Borrower does not have good, valid, and marketable
title to
$                      
 
Replaceable Spare Parts that are not located at one of the locations identified
on Schedule 4.27 to the Credit Agreement
$                      
 
Replaceable Spare Parts that are in the possession or control of a bailee,
warehouseman, FAA repair station, overhaul or maintenance servicer, mechanic, or
other third Person
$                      
 
Replaceable Spare Parts that are located at a location at which less than
$100,000 of otherwise Eligible Expendables, Eligible Ground Service Equipment,
or Eligible Replaceable Spare Parts are located
$                      
 
Replaceable Spare Parts that are located on Real Property leased by Borrower or
in a contract warehouse, in each case, (i) unless it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be
(provided, however, that, (x) during the 90-day period immediately following the
Closing Date, such leased Real Property or contract warehouse need not be
subject to a Collateral Access Agreement, and (y) during all times thereafter,
either such leased Real Property or contract warehouse must be subject to a
Collateral Access Agreement, or if such leased Real Property or contract
warehouse is not subject to a Collateral Access Agreement, the failure to have a
Collateral Access Agreement will not, in and of itself, render the Eligible
Replacement Spare Parts ineligible, but Agent may, at its election, establish a
reserve against the Borrowing Base and the Maximum Revolver Amount in an
aggregate amount equal to 3 months rent under the lease for each location (or,
if applicable, 3 months of storage fees under the warehouse agreement for each
contract warehouse) that is not subject to a Collateral Access Agreement), and
(ii) unless it is segregated or otherwise separately identifiable from Spare
Parts of others, if any, stored on the premises
$                      
 
Replaceable Spare Parts that are not subject to a valid and perfected first
priority Agent’s Lien or are not free and clear of all Liens (other than a valid
and perfected first priority Agent’s Lien and Permitted Liens that are junior in
priority to Agent’s Lien)
$                      
 
Replaceable Spare Parts that are the subject of any warehouse receipt or other
document of title, unless such receipt or other document of title is delivered
to Agent with all necessary endorsements
$                      
 
Replaceable Spare Parts that are beyond economic repair, obsolete, or
unserviceable, are not either unused or have not been rehabilitated to a fully
serviceable condition, have not been maintained in accordance with the FARs or
the Maintenance Program, or are not in a condition for immediate use by Borrower
in its Certificated Air Carrier operations in compliance with the FARs or the
Maintenance Program
$                      
 
Replaceable Spare Parts that do not have (i) all required FAA serviceability
tags or records (or, if applicable, full back-to-birth traceability), or (ii)
all manuals, documents, and records required by the FARs or the Maintenance
Program
$                      
 
Replaceable Spare Parts that are installed on any Aircraft, Engine, or other
Spare Part (other than an Eligible Replaceable Spare Part) or otherwise become
an accession, or are the subject of a pooling, exchange, borrowing, leasing,
consignment, or other similar arrangement
$                      
 
Replaceable Spare Parts that do not conform in all material respects to all
applicable airworthiness directives or limits imposed by any Governmental
Authority which has regulatory authority over such Rotables or their use or by
the manufacturer of such Replaceable Spare Part or its use
$                      
 
Other
$                      
 
Total Excluded Replaceable Spare Parts
 
$                      
Eligible Replaceable Spare Parts (Total Replaceable Spare Parts less Total
Excluded Replaceable Spare Parts):
 
$                      


 
 

--------------------------------------------------------------------------------

 

Annex D


Designated Engines of Borrower so long as they have been maintained in
conformity with the Maintenance Program, and comply with each of the
representations and warranties respecting Eligible Engines made in the Loan
Documents (calculated at cost minus accumulated depreciation that is calculated
in accordance with GAAP)
 
$                      
less (without duplication)
   
Engines that are not Designated Engines
$                      
 
Engines that Borrower does not have good, valid, and marketable title to
$                      
 
Unless such Engine is attached to one of the Aircraft operated by Borrower as a
result of a Permitted Engine Installation, or is the subject of a Permitted
Lease, or is out for customary repairs that are not expected to take more than a
normal service period to complete, Engines that are not located at one of the
locations identified on Schedule 4.28(e) to the Credit Agreement
$                      
 
Unless such Engine is out for repair for customary repairs that are not expected
to take more than a normal service period to complete, Engines that are in the
possession or control of a bailee, warehouseman, FAA repair station, overhaul or
maintenance servicer, mechanic, or other third Person
$                      
 
Engines that are located on Real Property leased by Borrower or in a contract
warehouse, in each case, (i) unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be (provided,
however, that, (x) during the 90-day period immediately following the Closing
Date, such leased Real Property or contract warehouse need not be subject to a
Collateral Access Agreement, and (y) during all times thereafter, either such
leased Real Property or contract warehouse must be subject to a Collateral
Access Agreement, or if such leased Real Property or contract warehouse is not
subject to a Collateral Access Agreement, the failure to have a Collateral
Access Agreement will not, in and of itself, render the Engine ineligible, but
Agent may, at its election, establish a reserve against the Borrowing Base and
the Maximum Revolver Amount in an aggregate amount equal to 3 months rent under
the lease for each location (or, if applicable, 3 months of storage fees under
the warehouse agreement for each contract warehouse) that is not subject to a
Collateral Access Agreement), and (ii) unless it is segregated or otherwise
separately identifiable from Engines of others, if any, stored on the premises
$                      
 
Engines not subject to a valid and perfected first priority Agent’s Lien or is
not free and clear of all Liens (other than a valid and perfected first priority
Agent’s Lien and Permitted Liens that are junior in priority to Agent’s Lien)
$                      
 
Engines that are the subject of any warehouse receipt or other document of
title, unless such receipt or other document of title is delivered to Agent with
all necessary endorsements
$                      
 
Engines that are beyond economic repair or obsolete, have not been maintained in
accordance with the FARs or the Maintenance Program
$                      
 
Engines that are not either (i) of good and merchantable quality, free from
defects, in good operating condition and ready for immediate use or operation in
accordance with the Maintenance Program, or (ii) following customary repairs
that are not expected to take more than a normal service period to complete,
will be of good and merchantable quality, free from defects, in good operating
condition and ready for immediate use or operation in accordance with the
Maintenance Program
$                      
 
Engines that do not have (i) all required FAA serviceability tags (if
serviceable) or record (or, if applicable, full back-to-birth traceability), or
(ii) all manuals, documents, and records required by the FARs or the Maintenance
Program
$                      
 
Unless such Engine is attached to one of the Aircraft operated by Borrower as a
result of a Permitted Engine Installation, or is the subject of a Permitted
Lease, Engines that have been installed on any Aircraft or any other item of
Equipment or otherwise become an accession, or are the subject of a pooling,
exchange, borrowing, leasing, consignment, or other similar arrangement
$                      
 
Other
$                      
 
Total Excluded Engines
 
$                      
Eligible Engines (Total Designated Engines less Total Excluded Engines):
 
$                      




 
 

--------------------------------------------------------------------------------

 

Annex E


Ground Service Equipment (calculated at cost minus accumulated depreciation that
is calculated in accordance with GAAP)
 
$                      
less (without duplication)
   
Ground Service Equipment that Borrower does not have good, valid, and marketable
title to
$                      
 
Ground Service Equipment that is not located at one of the locations identified
on Schedule 4.28(d) to the Credit Agreement
$                      
 
Ground Service Equipment that is in the possession or control of a bailee,
warehouseman, FAA repair station, overhaul or maintenance servicer, mechanic, or
other third Person
$                      
 
Ground Service Equipment that is located at a location at which less than
$100,000 of otherwise Eligible Ground Service Equipment is located
$                      
 
Ground Service Equipment that is stored on Real Property leased by Borrower
unless such leased Real Property is subject to a Collateral Access Agreement
executed by the lessor (provided, however, that, (i) during the 90-day period
immediately following the Closing Date, such leased Real Property need not be
subject to a Collateral Access Agreement, and (ii) during all times thereafter,
either such leased Real Property must be subject to a Collateral Access
Agreement or, if such Real Property is not subject to a Collateral Access
Agreement, the failure to have a Collateral Access Agreement will not, in and of
itself, render the Eligible Ground Service Equipment ineligible, but Agent may,
at its election, establish a reserve against the Borrowing Base and the Maximum
Revolver Amount in an aggregate amount equal to 3 months rent under the lease
for each Real Property that is not subject to a Collateral Access Agreement)
$                      
 
Ground Service Equipment that is “subject to” (within the meaning of Section
9-311 of the Code) any certificate of title (or comparable) statute
$                      
 
Ground Service Equipment that is not subject to a valid and perfected first
priority Agent’s Lien or is not free and clear of all Liens (other than a valid
and perfected first priority Agent’s Lien and Permitted Liens that are junior in
priority to Agent’s Lien)
$                      
 
Other
$                      
 
Total Excluded Ground Service Equipment
 
$                      
Eligible Ground Service Equipment (Total Ground Service Equipment less Total
Excluded Ground Service Equipment):
 
$                      




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1


FORM OF COMPLIANCE CERTIFICATE


[on Borrower’s letterhead]


To:           Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn:  Business Finance Division Manager




Re:           Compliance Certificate
dated                                                                           
 
Ladies and Gentlemen:
 
Reference is made to that certain CREDIT AGREEMENT (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 31, 2010, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), as co-lead
arranger, and as joint bookrunner, U.S. BANK NATIONAL ASSOCIATION, as
documentation agent, as co-lead arranger, and as joint bookrunner, and ALASKA
AIRLINES, INC., an Alaska corporation (“Borrower”).  Capitalized terms used in
this Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.
 
Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:
 
1.           The financial statements of Group and its Subsidiaries furnished in
Schedule 1 attached hereto, have been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly present the
financial condition of Group and its Subsidiaries.
 
2.           Such officer has reviewed in reasonable detail, or caused to be
reviewed under his/her supervision, the transactions and condition of Borrower
during the accounting period covered by the financial statements delivered
pursuant to Schedule 5.1 of the Credit Agreement.
 
3.           On and as of the date hereof, the undersigned does not have
knowledge of the existence of any event or condition that constitutes a Default
or Event of Default, except for such conditions or events listed on Schedule 2
attached hereto, specifying the nature and period of existence thereof and what
action Borrower has taken, is taking, or proposes to take with respect thereto.
 
4.           The representations and warranties of Borrower set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.
 
5.           Borrower is in compliance with the applicable covenants contained
in Section 7 of the Credit Agreement as demonstrated on Schedule 4 attached
hereto.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.
 


ALASKA AIRLINES, INC., an Alaska corporation




By:           
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


Financial Statements



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


Default or Event of Default



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3


Representations and Warranties



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4


Financial Covenant


Minimum Liquidity.
 
Borrower’s Liquidity as of ________________, ______ is $______________, which
amount [is/is not] greater than or equal to the amount set forth in Section 7 of
the Credit Agreement for the corresponding period.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT L-1
 


 
FORM OF LIBOR NOTICE
 
Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California  90404


 
Ladies and Gentlemen:
 
Reference hereby is made to that certain Credit Agreement, dated as of March 31,
2010 (the “Credit Agreement”), by and among Alaska Airlines, Inc., an Alaska
corporation (“Borrower”), the lenders identified on the signature pages thereof
(such lenders, together with their respective successors and permitted assigns,
are referred to collectively as the “Lenders”), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as agent for the Lenders (“Agent”),
as co-lead arranger, and as joint bookrunner, and U.S. Bank National
Association, as documentation agent, as co-lead arranger, and as joint
bookrunner.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
 
This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to all or a portion of the outstanding Advances in the amount of
$________ (the “LIBOR Rate Advance”)[, and is a written confirmation of the
telephonic notice of such election given to Agent].
 
The LIBOR Rate Advance will have an Interest Period of [1][2][3] month(s)
commencing on.
 
This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
 
Borrower represents and warrants that no Default or Event of Default has
occurred and is continuing on the date hereof, nor will any thereof occur as a
result of giving effect to the request above.
 

 
 

--------------------------------------------------------------------------------

 

Dated:                      
 


 


 
ALASKA AIRLINES, INC., an Alaska corporation, as Borrower
 


 


 
By:           Name:
 
Title:
 
Acknowledged by:
 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent




By:           
Name:
Title:







 
 

--------------------------------------------------------------------------------

 

Schedule A-1
Agent’s Account
 
An account at a bank in the United States designated by Agent from time to time
as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents.  Until
Agent notifies Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account bearing account number [***].


















































































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





 
 

--------------------------------------------------------------------------------

 

Schedule A-2
Authorized Persons


Glenn S. Johnson
Executive Vice President, Finance & Chief Financial Officer
19300 International Boulevard
Seattle, Washington 98188
[***]


John F. Schaefer, Jr.
Vice President, Finance & Treasurer
19300 International Boulevard
Seattle, Washington 98188
[***]







































































 



 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule C-1
 
Commitments
 
 
Lender
 
Commitment
 
Total Commitment
Wells Fargo Capital Finance, LLC
[***]
[***]
U.S. Bank National Association
[***]
[***]
Bank SinoPac
[***]
[***]
All Lenders
$100,000,000
$100,000,000



 
 
 









































































 



 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule D-1
 
Designated Account
 
[***] of Borrower maintained with Borrower’s Designated Account Bank, or such
other deposit account of Borrower (located within the United States) that has
been designated as such, in writing, by Borrower to Agent.
 
“Designated Account Bank” means [***].
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

 
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule D-2
Designated Engines



 
Serial Numbers
 
Model CFM56-3C
 
856774
857962
856994
858683
858857
 
Model CFM56-7B
874853
888192
890424
890919
896998
802109
896963
896275




 
 

--------------------------------------------------------------------------------

 

Schedule P-1
Permitted Investments


None.



 
 

--------------------------------------------------------------------------------

 

Schedule P-2
Permitted Liens


None.




 



 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.1
 
As used in the Agreement, the following terms shall have the following
definitions:
 
“Account” means an account (as that term is defined in the Code).
 
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible (including a Mileage Plan Receivable).
 
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
“Acquisition” means (a) the purchase or other acquisition by a Person of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person of all or substantially all of
the Stock of any other Person.
 
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
 
“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible
Accounts  and Section 6.12 of the Agreement: (a) any Person which owns directly
or indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
 
“Agent” has the meaning specified therefor in the preamble to the Agreement.
 
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
 
“Agent’s Liens” means the Liens granted by Borrower to Agent under the Loan
Documents.
 
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
 
“Aircraft” means any “aircraft” as defined in Section 40102 of the Federal
Aviation Act.
 
“Appliances” means any “appliance” as defined in Section 40102 of the Federal
Aviation Act.
 

 
 

--------------------------------------------------------------------------------

 

"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
 
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
 
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.
 
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations).
 
“Bank Facility” means that certain $100,000,000 loan facility provided by a
syndicate of lenders and agented by Citibank, N.A.
 
“Bank Facility Documents” means the loan and security documents related to the
Bank Facility or executed in connection therewith.
 
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
 
“Base Rate Margin” means [***].
 
“Benefit Arrangement” means in any jurisdiction the benefit schemes or
arrangements in respect of any employees or past employees operated, maintained
or contributed to by Borrower or any of its ERISA Affiliates, with respect to
which any of them have any liability and which provide benefits on retirement,
ill-health, injury, death or voluntary withdrawal from or termination of
employment, including termination indemnity payments and life assurance and
post-retirement medical benefits, other than Benefit Plans and Foreign Pension
Plans.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its ERISA Affiliates has been an “employer”
(as defined in Section 3(5) of ERISA) within the past six years.
 



 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the board of directors (or comparable managers) of
Group or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).
 
 “Borrower” has the meaning specified therefor in the preamble to the Agreement.
 
 “Borrowing” means a borrowing consisting of Advances made on the same day by
the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.
 
“Borrowing Base” means, as of any date of determination, the result of:
 
 
(a)
85% of the amount of Eligible Accounts, less the amount, if any, of the Dilution
Reserve, plus

 
(b)           the lesser of:
 
 
(i)  3 times the amount of credit availability created by clause (a) above, and

 
(ii) the sum of
 
(A)  the least  of
 
(1) $10,000,000,
 
 
(2) 50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Expendables, and



(3) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Expendables, plus
 
(B) the least  of
 
 
(1) $45,000,000,

 
 
(2) 50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Replaceable Spare Parts, and

 
 
(3) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Replaceable Spare Parts, plus

 
(C)           the least  of
 
 
(1) $40,000,000,

 

 
 

--------------------------------------------------------------------------------

 

 
(2) 50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Engines, and

 
 
(3) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Engines, plus

 
(D)           the least  of
 
 
(1) $25,000,000,

 
 
(2) 50% of the value (calculated at cost minus accumulated depreciation that is
calculated in accordance with GAAP) of Eligible Ground Service Equipment, and

 
 
(3) 85% times the most recently determined Net Liquidation Percentage times the
value (calculated at cost minus accumulated depreciation that is calculated in
accordance with GAAP) of Eligible Ground Service Equipment, minus

 
 
(c)
the aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement.

 
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
 
“Borrowing Base Excess Amount” has the meaning set forth in Section 2.4(e)(i).
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Cash Equivalents” has the meaning specified therefor under GAAP.
 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“Certificated Air Carrier” means an “air carrier” as defined in Section 40102 of
the Federal Aviation Act that holds an air carrier operating certificate issued
pursuant to chapter 447 of the Federal Aviation Act for aircraft capable of
carrying 10 or more individuals or 6,000 pounds or more of cargo and is
certificated for scheduled passenger operations in interstate commerce using
commercial jet aircraft under Part 121 of the FARs.
 

 
 

--------------------------------------------------------------------------------

 

 “CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
 
“Change of Control” means that (a) Group fails to own and control, directly or
indirectly, all of the Stock of Borrower having the right to vote for the
election of members of their respective board of directors, (b) any “person” or
“group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of [***], or more, of the Stock of Group having the
right to vote for the election of members of the Board of Directors, or (c) a
majority of the members of the Board of Directors do not constitute Continuing
Directors.
 
“Change in Tax Law” means any change in law, rule, regulation, order or other
decision by any Governmental Authority that would result in the imposition of
additional United States federal withholding taxes relative to a Foreign Lender.
 
 “Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent notifies Borrower that
each of the conditions precedent set forth on Schedule 3.1 either have been
satisfied or have been waived.
 
 “Code” means the California Uniform Commercial Code, as in effect from time to
time.
 
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower in or upon which a Lien is granted by
Borrower in favor of Agent or the Lenders under the Security Agreement, the
Engine and Spare Parts Security Agreement, or under any other agreement that
constitutes a Loan Document and pursuant to which a Lien is granted by Borrower
in favor of Agent or the Lenders.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s books and records or Equipment, in each case, in form and
substance reasonably satisfactory to Agent.
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
 
“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender under the Agreement, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer or other Responsible
Officer of Borrower to Agent.
 
“Confidential Information” has the meaning specified therefor in Section 17.8(a)
of the Agreement.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Group on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual
 

 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

originally proposed for election in opposition to the Board of Directors in
office at the Closing Date in an actual or threatened election contest relating
to the election of the directors (or comparable managers) of Group and whose
initial assumption of office resulted from such contest or the settlement
thereof.
 
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).
 
“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.
 
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement (including the failure to make
available to Agent amounts required pursuant to a Settlement), (b) notified
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement, (e)
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent, or (ii)
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.
 
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
 
“Designated Engines” means the Engines owned by Borrower that are identified on
Schedule D-2.
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
and Mileage Plan Receivables (of the type that are eligible to be included as
Eligible Accounts) during such period, by (b) Borrower’s billings with respect
to Accounts  and Mileage Plan Receivables (of the type that are eligible to be
included as Eligible Accounts) during such period.
 

 
 

--------------------------------------------------------------------------------

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
 
“Dollars” or “$” means United States dollars.
 
“Eligible Accounts” means those Receivables created by Borrower in the ordinary
course of its business, that arise out of Borrower’s rendition of services or
the sale of mileage plan awards, that comply with each of the representations
and warranties respecting Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date.  In determining the amount to be included, Eligible Accounts shall be
calculated net of customer deposits and unapplied cash.  Eligible Accounts shall
not include the following:
 
(a)           (i) Accounts (other than Interline Receivables or Mileage Plan
Receivables) that the Account Debtor has failed to pay within 90 days of
original invoice date, that are more than 60 days past due, or that have selling
terms of more than 45 days or (ii) Interline Receivables or Mileage Plan
Receivables that the Account Debtor has failed to pay within 45 days of original
invoice date, that are more than 30 days past due, or that have selling terms of
more than 45 days,
 
(b)           Receivables owed by an Account Debtor (or its Affiliates) where
50% or more of all Receivables owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,
 
(c)           Receivables with respect to which the Account Debtor is an
Affiliate of Borrower or an employee or agent of Borrower or any Affiliate of
Borrower,
 
(d)           Receivables that are Excluded Accounts,
 
(e)           Receivables arising in a transaction involving terms or conditions
by reason of which the payment by the Account Debtor may be conditional,
 
(f)           Receivables that are not payable in Dollars,
 
(g)           Receivables with respect to which the Account Debtor either (i)
does not maintain its chief executive office in the United States, or (ii) is
not organized under the laws of the United States or any state thereof, or (iii)
is the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Receivable is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or (z)
the Receivable is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,
 
(h)           Receivables with respect to which the Account Debtor is either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Receivables with respect to which Borrower has
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727), or (ii) any state of the United States,
 
(i)           Receivables with respect to which the Account Debtor is a creditor
of Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Receivable, to the extent of such
claim, right of setoff, or dispute,
 

 
 

--------------------------------------------------------------------------------

 

(j)           (i) Receivables owed by Bank of America, N.A. or its Affiliates to
the extent of the obligations owing by such Account Debtor in excess of 50% of
all Eligible Accounts (such percentage being subject to reduction by Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates), and (ii) Receivables with respect to any other Account Debtor
whose total obligations owing to Borrower exceed 10% (such percentage as applied
to a particular Account Debtor being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
 
(k)           Receivables with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
 
(l)           Receivables, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
 
(m)           Receivables that are not subject to a valid and perfected first
priority Agent’s Lien,
 
(n)           Receivables with respect to which (i) the miles or mileage awards
giving rise to such Receivable have not been transferred to and the Receivable
billed to the Account Debtor, or (ii) the services giving rise to such
Receivable have not been performed and billed to the Account Debtor,
 
(o)           Receivables with respect to which the Account Debtor is a
Sanctioned Person or Sanctioned Entity, or
 
(p)           Receivables that represent the right to receive progress payments
or other advance billings that are due prior to the completion of performance by
Borrower of the subject contract.
 
“Eligible Engines” means the Designated Engines of Borrower so long as they have
been maintained in conformity with the Maintenance Program, comply with each of
the representations and warranties respecting Eligible Engines made in the Loan
Documents, and are not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below; provided, however, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Closing Date.  In determining the amount to be so included, Engines shall be
valued at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices.  An Engine shall not be included in Eligible
Engines if:
 
(a)           it is not a Designated Engine,
 
(b)           Borrower does not have good, valid, and marketable title thereto,
 
(c)           unless such Engine is attached to one of the Aircraft operated by
Borrower as a result of a Permitted Engine Installation, or is the subject of a
Permitted Lease, or is out for customary repairs that are not expected to take
more than a normal service period to complete, it is not located at one of the
locations identified on Schedule 4.28(e),
 
(d)           unless such Engine is out for repair for customary repairs that
are not expected to take more than a normal service period to complete, it is in
the possession or control of a bailee, warehouseman, FAA repair station,
overhaul or maintenance servicer, mechanic, or other third Person,
 

 
 

--------------------------------------------------------------------------------

 

(e)           it is located on Real Property leased by Borrower or in a contract
warehouse, in each case, (i) unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be (provided,
however, that, (x) during the 90-day period immediately following the Closing
Date, such leased Real Property or contract warehouse need not be subject to a
Collateral Access Agreement, and (y) during all times thereafter, either such
leased Real Property or contract warehouse must be subject to a Collateral
Access Agreement, or if such leased Real Property or contract warehouse is not
subject to a Collateral Access Agreement, the failure to have a Collateral
Access Agreement will not, in and of itself, render the Engine ineligible, but
Agent may, at its election, establish a reserve against the Borrowing Base and
the Maximum Revolver Amount in an aggregate amount equal to 3 months rent under
the lease for each location (or, if applicable, 3 months of storage fees under
the warehouse agreement for each contract warehouse) that is not subject to a
Collateral Access Agreement), and (ii) unless it is segregated or otherwise
separately identifiable from Engines of others, if any, stored on the premises,
 
(f)           is not subject to a valid and perfected first priority Agent’s
Lien or is not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien and Permitted Liens that are junior in priority to
Agent’s Lien),
 
(g)           it is the subject of any warehouse receipt or other document of
title, unless such receipt or other document of title is delivered to Agent with
all necessary endorsements,
 
(h)           it is beyond economic repair or obsolete, has not been maintained
in accordance with the FARs or the Maintenance Program,
 
(j)           it is either (i) not of good and merchantable quality, free from
defects, in good operating condition and ready for immediate use or operation in
accordance with the Maintenance Program, or (ii) following customary repairs
that are not expected to take more than a normal service period to complete,
will not be of good and merchantable quality, free from defects, in good
operating condition and ready for immediate use or operation in accordance with
the Maintenance Program,
 
(k)           it does not have (i) all required FAA serviceability tags (if
serviceable) or record (or, if applicable, full back-to-birth traceability), or
(ii) all manuals, documents, and records required by the FARs or the Maintenance
Program, or
 
(l)           unless such Engine is attached to one of the Aircraft operated by
Borrower as a result of a Permitted Engine Installation, or is the subject of a
Permitted Lease, it has been installed on any Aircraft or any other item of
Equipment or otherwise become an accession, or is the subject of a pooling,
exchange, borrowing, leasing, consignment, or other similar arrangement.
 
 “Eligible Expendables” means Expendables of Borrower, maintained in conformity
with the Maintenance Program, that comply with each of the representations and
warranties respecting Eligible Expendables made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit or appraisal performed by Agent from time to time after the
Closing Date.  In determining the amount to be so included, Expendables shall be
valued at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices.  An Expendable shall not be included in
Eligible Expendables if:
 
(a)           Borrower does not have good, valid, and marketable title thereto,
 
(b)           it is not located at one of the locations identified on Schedule
4.27,
 
 (c)           it is in the possession or control of a bailee, warehouseman, FAA
repair station, overhaul or maintenance servicer, mechanic, or other third
Person,
 

 
 

--------------------------------------------------------------------------------

 

(d)           it is located at a location at which less than [***] of otherwise
Eligible Expendables, Eligible Ground Service Equipment, or Eligible Replaceable
Spare Parts are located,
 
 (e)           it is located on Real Property leased by Borrower or in a
contract warehouse, in each case, (i) unless it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be
(provided, however, that, (x) during the 90-day period immediately following the
Closing Date, such leased Real Property or contract warehouse need not be
subject to a Collateral Access Agreement, and (y) during all times thereafter,
either such leased Real Property or contract warehouse must be subject to a
Collateral Access Agreement, or if such leased Real Property or contract
warehouse is not subject to a Collateral Access Agreement, the failure to have a
Collateral Access Agreement will not, in and of itself, render the Eligible
Expendables ineligible, but Agent may, at its election, establish a reserve
against the Borrowing Base and the Maximum Revolver Amount in an aggregate
amount equal to 3 months rent under the lease for each location (or, if
applicable, 3 months of storage fees under the warehouse agreement for each
contract warehouse) that is not subject to a Collateral Access Agreement), and
(ii) unless it is segregated or otherwise separately identifiable from Spare
Parts of others, if any, stored on the premises,
 
(f)           it is not subject to a valid and perfected first priority Agent’s
Lien or is not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien and Permitted Liens that are junior in priority to
Agent’s Lien),
 
 (g)           it is the subject of any warehouse receipt or other document of
title, unless such receipt or other document of title is delivered to Agent with
all necessary endorsements,
 
(h)           it is beyond economic repair, obsolete, or unserviceable, is not
unused, has not been maintained in accordance with the FARs or the Maintenance
Program, or is not in a condition for immediate use by Borrower in its
Certificated Air Carrier operations in compliance with the FARs or the
Maintenance Program,
 
(i)           it does not have (i) all required FAA serviceability tags or
records (or, if applicable, full back-to-birth traceability), or (ii) all
manuals, documents, and records required by the FARs or the Maintenance Program,
 
(j)           it has been installed on any Aircraft, Engine, other Spare Part,
or any other item of Equipment or otherwise become an accession, or is the
subject of a pooling, exchange, borrowing, leasing, consignment, or other
similar arrangement, or
 
(k)           such Expendable does not conform in all material respects to all
applicable airworthiness directives or limits imposed by any Governmental
Authority which has regulatory authority over such Expendable or its use.
 
 “Eligible Ground Service Equipment” means Ground Service Equipment that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing
Date.  Ground Service Equipment shall not be included in Eligible Ground Service
Equipment if:
 
(a)           Borrower does not have good, valid, and marketable title thereto,
 
(b)           it is not located at one of the locations identified on Schedule
4.28(d),
 

 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 



 
(c)           it is in the possession or control of a bailee, warehouseman, FAA
repair station, overhaul or maintenance servicer, mechanic, or other third
Person,
 
(d)           it is located at a location at which less than [***] of otherwise
Eligible Ground Service Equipment is located,
 
 (e)           it is stored on Real Property leased by Borrower unless such
leased Real Property is subject to a Collateral Access Agreement executed by the
lessor (provided, however, that, (i) during the 90-day period immediately
following the Closing Date, such leased Real Property need not be subject to a
Collateral Access Agreement, and (ii) during all times thereafter, either such
leased Real Property must be subject to a Collateral Access Agreement or, if
such Real Property is not subject to a Collateral Access Agreement, the failure
to have a Collateral Access Agreement will not, in and of itself, render the
Eligible Ground Service Equipment ineligible, but Agent may, at its election,
establish a reserve against the Borrowing Base and the Maximum Revolver Amount
in an aggregate amount equal to 3 months rent under the lease for each Real
Property that is not subject to a Collateral Access Agreement),
 
(f)           it is “subject to” (within the meaning of Section 9-311 of the
Code) any certificate of title (or comparable) statute, or
 
(g)           it is not subject to a valid and perfected first priority Agent’s
Lien or is not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien and Permitted Liens that are junior in priority to
Agent’s Lien).
 
 “Eligible Replaceable Spare Parts” means Replaceable Spare Parts of Borrower,
manufactured and refurbished, as the case may be, in conformity with the
Maintenance Program, that comply with each of the representations and warranties
respecting Eligible Replaceable Spare Parts made in the Loan Documents, and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing
Date.  In determining the amount to be so included, Replaceable Spare Parts
shall be valued at the lower of cost or market on a basis consistent with
Borrower’s historical accounting practices.  A Replaceable Spare Part shall not
be included in Eligible Replaceable Spare Parts if:
 
(a)           Borrower does not have good, valid, and marketable title thereto,
 
(b)           it is not located at one of the locations identified on Schedule
4.27,
 
(c)           it is in the possession or control of a bailee, warehouseman, FAA
repair station, overhaul or maintenance servicer, mechanic, or other third
Person,
 
(d)           it is located at a location at which less than [***] of otherwise
Eligible Expendables, Eligible Ground Service Equipment, or Eligible Replaceable
Spare Parts are located,
 
(e)           it is located on Real Property leased by Borrower or in a contract
warehouse, in each case, (i) unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be (provided,
however, that, (x) during the 90-day period immediately following the Closing
Date, such leased Real Property or contract warehouse need not be subject to a
Collateral Access Agreement, and (y)
 

 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

during all times thereafter, either such leased Real Property or contract
warehouse must be subject to a Collateral Access Agreement, or if such leased
Real Property or contract warehouse is not subject to a Collateral Access
Agreement, the failure to have a Collateral Access Agreement will not, in and of
itself, render the Eligible Replaceable Spare Parts ineligible, but Agent may,
at its election, establish a reserve against the Borrowing Base and the Maximum
Revolver Amount in an aggregate amount equal to 3 months rent under the lease
for each location (or, if applicable, 3 months of storage fees under the
warehouse agreement for each contract warehouse) that is not subject to a
Collateral Access Agreement), and (ii) unless it is segregated or otherwise
separately identifiable from Spare Parts of others, if any, stored on the
premises,
 
(f)           is not subject to a valid and perfected first priority Agent’s
Lien or is not free and clear of all Liens (other than a valid and perfected
first priority Agent’s Lien and Permitted Liens that are junior in priority to
Agent’s Lien),
 
 (g)           it is the subject of any warehouse receipt or other document of
title, unless such receipt or other document of title is delivered to Agent with
all necessary endorsements,
 
(h)           it is beyond economic repair, obsolete, or unserviceable, is not
either unused or has not been rehabilitated to a fully serviceable condition,
has not been maintained in accordance with the FARs or the Maintenance Program,
or is not in a condition for immediate use by Borrower in its Certificated Air
Carrier operations in compliance with the FARs or the Maintenance Program,
 
(i)           it does not have (i) all required FAA serviceability tags or
records (or, if applicable, full back-to-birth traceability), or (ii) all
manuals, documents, and records required by the FARs or the Maintenance Program,
 
(j)           it is installed on any Aircraft, Engine, or other Spare Part
(other than an Eligible Replaceable Spare Part) or otherwise become an
accession, or is the subject of a pooling, exchange, borrowing, leasing,
consignment, or other similar arrangement, or
 
(k)           such Replaceable Spare Part does not conform in all material
respects to all applicable airworthiness directives or limits imposed by any
Governmental Authority which has regulatory authority over such Replaceable
Spare Part or its use.
 
“Engine” means an “aircraft engine” as defined in Section 40102 of the Federal
Aviation Act.
 
“Engine and Spare Parts Security Agreement” means an engine and spare parts
security agreement executed and delivered by Borrower in favor of Agent recorded
with the FAA, in form and substance reasonably satisfactory to Agent.
 
 “Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower or any of its predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by Borrower or any of its predecessors in
interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower, relating to the environment, the effect of the environment on employee
health, or Hazardous Materials, in each case as amended from time to time.
 

 
 

--------------------------------------------------------------------------------

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means equipment (as that term is defined in the Code).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto and the rules and regulations promulgated
under such statutes.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower is a member under IRC Section 414(m), or (d)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o); or (e) any Person that is under “common control” with Borrower within
the meaning of Section 4001(a)(14) of ERISA.
 
“ERISA Event” means (a) the occurrence of a Reportable Event, (b) the withdrawal
of Borrower or any of its ERISA Affiliates from a Benefit Plan during a plan
year in which it was a “substantial employer” (as defined in Section 4001(a)(2)
of ERISA), (c) the providing of notice of intent to terminate a Benefit Plan in
a distress termination (as described in Section 4041(c) of ERISA), (d) the
institution by the PBGC of proceedings to terminate a Benefit Plan or the
appointment of a trustee by the PBGC to administer any Benefit Plan, (e) any
event or condition that provides a basis under Section 4042(a)(1), (2), or (3)
of ERISA for the termination of, or the appointment of a trustee to administer,
any Benefit Plan, (f) the providing of any security to any Benefit Plan under
the IRC by Borrower or any of its ERISA Affiliates, (g) failure to meet the
minimum funding standards under the Pension Funding Rules with respect to any
Benefit Plan or the application for a waiver or modification of the minimum
funding standards under the Pension Funding Rules or for the extension of any
amortization period under the IRC, (h) the requirements of Section 4043(b) of
ERISA apply with respect to a contributing sponsor (as defined in Section
4001(a)(13) of ERISA) of any Benefit Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Benefit Plan within the following 30 days, (i) the
assertion or threat of a material claim, action, suit, proceeding, hearing,
audit or investigation (other than routine claims for benefits) against any
Benefit Plan or the assets thereof or against Borrower or any of its ERISA
Affiliates in connection with any Benefit Plan that could reasonably be expected
to result in a liability in excess of [***], (j) the receipt by Borrower or any
of its ERISA Affiliates from the United States Internal Revenue Service of
notice of the failure of any Benefit Plan (or any other employee benefit plan
intended to be qualified under Section 401(a) of the IRC) to qualify under
Section 401(a) of the IRC, or the failure of any trust forming part of any
Benefit Plan or other employee benefit plan to qualify for exemption from
taxation under Section 501(a) of the IRC, (k) the imposition of a Lien under the
IRC or ERISA on the assets of Borrower or any of its ERISA Affiliates, (l) the
establishment or amendment by Borrower or any of its ERISA Affiliates of any
“employee benefit plan” within the meaning of Section 3(3) of ERISA, including a
Benefit Plan or a Benefit Arrangement,
 

 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

or the existence of any facts with respect to any employee benefit plan or
Benefit Arrangement, individually or in the aggregate, that would reasonably be
expected to result in a Material Adverse Change.
 
 “Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
 
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower aged in excess of historical levels with respect thereto and all book
overdrafts of Borrower in excess of historical practices with respect thereto,
in each case as determined by Agent in its Permitted Discretion.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Excluded Accounts” means Accounts of Borrower that meet all of the following
criteria:  (i) they are due from a credit card or debit card issuer, (ii) they
arise from the sale of goods or rendition of services by Borrower directly to a
consumer customer of Borrower for such customer’s personal, family, or household
purposes, (iii) they arise in the ordinary course of Borrower’s business, and
(iv) they arise from transactions involving the use of credit cards or debit
cards by Borrower’s consumer customers.
 
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16(c) or (d) of the Agreement, and (iii)
any withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office) or that result from a Pending Change in Tax Law that existed as of the
date on which such Foreign Lender became a party to the Agreement (or designated
a new lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office) provided however, that a Replacement Lender
who becomes a party to the Agreement pursuant to Section 14.2 shall not be
entitled to such amounts, and (B) additional United States federal withholding
taxes that may be imposed after the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), as a result of a Change in
Tax Law (other than a Pending Change in Tax Law that existed as of the date such
Foreign Lender became a party to the Agreement (or designated a new lending
office).
 
“Expendables” means those Spare Parts of Borrower for which no FAA or original
equipment manufacturer authorized refurbishment procedure exists or for which
the cost of repair or refurbishment would normally exceed that of replacement.
 
 “FAA” shall mean the Federal Aviation Administration of the United States
Department of Transportation and any subdivision or office thereof, and any
successor or replacement administrator, agency or other entity having the same
or similar authority and responsibilities.
 
 “FARs” means the rules and regulations of the FAA, including as set forth in
Title 14 of the Code of Federal Regulations.
 

 
 

--------------------------------------------------------------------------------

 

“Federal Aviation Act” shall mean Title 49 of the United States Code, as amended
from time to time, together with all rules, regulations, procedures, orders,
handbooks, guidelines and interpretations thereunder or related thereto.
 
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrower and Agent, in form and substance reasonably
satisfactory to Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
Borrower or any of its ERISA Affiliates primarily for the benefit of employees
of such Person residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the IRC.
 
“Funding Date” means the date on which a Borrowing occurs.
 
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
“Ground Service Equipment” means Equipment of Borrower consisting of vehicles,
tractors, de-icing Equipment, tug Equipment, air conditioning Equipment,
man-lift Equipment, floor sweepers, loading Equipment, ramp Equipment,
communications Equipment, and ground service Equipment (including baggage
handling equipment, catering equipment, and maintenance equipment), and all
support Equipment associated with any of the foregoing.
 
“Group” means Alaska Air Group, Inc., a Delaware corporation.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development,
 

 
 

--------------------------------------------------------------------------------

 

or production of crude oil, natural gas, or geothermal resources, (c) any
flammable substances or explosives or any radioactive materials, and (d)
asbestos in any form or electrical equipment that contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of 50 parts per
million.
 
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.
 
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
 
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
 
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and (d)
Borrower may not elect an Interest Period which will end after the Maturity
Date.
 

 
 

--------------------------------------------------------------------------------

 

"Interline Receivables" means any and all of Borrower’s rights to payment of a
monetary obligation, whether or not earned by performance, owing from airlines
(including any such rights to payment that are paid or payable by or through a
clearinghouse), including rights to payment of a monetary obligation relative to
(i) passenger flight tickets that were or will be issued by such airlines, (ii)
baggage handling services, (iii) freight transportation, (iv) transportation
related goods and services, such as maintenance, ground handling, catering, and
rentals, and (v) Universal Air Travel Plan transactions.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
 
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Swing Lender, and shall also include any other Person made a party
to the Agreement pursuant to the provisions of Section 13.1 of the Agreement and
“Lenders” means each of the Lenders or any two or more of them.
 
“Lender Group” means each of the Lenders and Agent, or any one or more of them.
 
“Lender Group Expenses” means all [***].
 
“Lender Group Representatives” has the meaning specified therefor in Section
17.8 of the Agreement.
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
 
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
 
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
 
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

        “LIBOR Rate Margin” means [***].
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
“Liquidity” means, as of any date of determination, the sum of, without
duplication, (a) the amount on deposit with Deposit Accounts as of such date,
plus (b) the amount of unrestricted cash and Cash Equivalents as of such date,
plus (c) the amount of unrestricted Marketable Securities as of such date, in
each case excluding any such amounts subject to a Lien permitted pursuant to
clause (q) of the definition of Permitted Liens.
 
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
 
“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, Engine and Spare Parts
Security Agreement, the Fee Letter, the Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, and any other agreement entered into, now or in the future,
by Borrower and any member of the Lender Group in connection with the Agreement.
 
“Maintenance Program” means an FAA approved maintenance program that covers
Borrower’s Engines and Spare Parts (which may be the FAA approved maintenance
program of a lessee during the term of a lease of a Designated Engine permitted
by the Agreement).
 
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Marketable Securities” means “available for sale securities” as determined in
accordance with GAAP.
 
“Material Adverse Change” means (a) a material adverse change in the
business,  operations, assets, liabilities or financial condition of Borrower,
(b) a material impairment of Borrower’s ability to perform its obligations under
the Loan Documents to which it is a party or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of Agent’s Liens with respect to
the Collateral as a result of an action or failure to act on the part of
Borrower.
 
“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person is a party and that such Person is required to
file with the SEC under Item 1.01 of Form 8-K of the SEC.
 
“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
 
“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Commitments made in accordance with Section 2.4(c) of the
Agreement.
 
        "Mileage Plan Receivable" means any and all rights of Borrower to
payment of a monetary obligation, whether or not earned by performance, for the
purchase of miles (currently referred to as "Mileage Plan Miles") or credits.
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section 3(37)
or 4001(a)(3) of ERISA) to which Borrower or any of its ERISA Affiliates has
contributed, or was obligated to contribute, or with respect to which any of
them had any liability at any time.
 
“Net Liquidation Percentage” means the percentage of the book value of
Borrower’s Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.
 
“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by Borrower pursuant to or evidenced by the Agreement or any
of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
 
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
 
“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
 
 “PDP Facility” means a loan facility provided to finance the making of advance
purchase deposits to The Boeing Company which is secured by Borrower’s contract
rights in and to the Aircraft to be purchased from The Boeing Company.
 
“PDP Facility Documents” means the loan and security documents related to the
PDP Facility or executed in connection therewith.
 
“Pending Change in Tax Law” means any Change in Tax Law (a) that is not in
effect at the time a Foreign Lender becomes a party to the Agreement (or
designates a new lending office) and (b) as to which a public announcement
concerning the enactment of such Change in Tax Law was made at least 5 Business
Days prior to the date on which such Foreign Lender becomes a party to the
Agreement (or designates a new lending office).
 
 

 
 

--------------------------------------------------------------------------------

 

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to a Benefit
Plan, including those set forth in Section 412 of the IRC and Section 302 of
ERISA in effect before the Pension Act with respect to plan years ending before
the effective date of the Pension Act as it applies to such Benefit Plan, and
with respect to plan years ending after the effective date of the Pension Act to
the Benefit Plan, including those set forth in Sections 412 and 430 of the Code
and Sections 302 and 303 of ERISA.
 
“Permitted Acquisition” means any Acquisition so long as:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,
 
(b)           if prepared, Borrower has provided Agent with its due diligence
package relative to the proposed Acquisition,
 
(c)           Borrower shall have Availability plus Liquidity in an amount equal
to or greater than $600,000,000 immediately after giving effect to the
consummation of the proposed Acquisition,
 
(d)           Borrower has endeavored to provide Agent with written notice of
the proposed Acquisition at least 15 Business Days prior to the anticipated
closing date of the proposed Acquisition and, not later than 5 Business Days
prior to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition, but a non-willful failure of Borrower to so notify Agent shall not
prevent the subject transaction from being a Permitted Acquisition, and
 
(e)           the assets being acquired (other than a de minimis amount of
assets in relation to Borrower’s total assets), or the Person whose Stock is
being acquired, are useful in or engaged in, as applicable, the business of
Borrower or a business reasonably related thereto.
 
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
 
“Permitted Dispositions” means:
 
(a)           sales, abandonment, or other dispositions of Equipment (other than
the Designated Engines and other than any Eligible Ground Service Equipment or
Eligible Spare Parts that, in the case of Eligible Ground Service Equipment or
Eligible Spare Parts, was included in the Borrowing Base in the most recent
Borrowing Base Certificate) that is substantially worn, damaged, no longer
useful to Borrower, or obsolete, in each case, in the ordinary course of
Borrower’s business,
 
(b)           sales of Inventory to buyers in the ordinary course of business,
 
(c)           so long as in the ordinary course of Borrower’s business, the
lending of Spare Parts to, or exchange of Spare Parts with, other airlines,
 

 
 

--------------------------------------------------------------------------------

 

(d)           so long as in the ordinary course of Borrower’s business, the
sale, lease, or other disposition of Engines that are not Designated Engines
that Borrower determines to be no longer useful to the conduct of Borrower’s
business (including the return of leased Engines),
 
(e)           so long as in the ordinary course of Borrower’s business, the
sale, lease, or other disposition of Aircraft owned or leased by Borrower that
Borrower determines to be no longer useful to the conduct of Borrower’s business
(including the return of leased Aircraft),
 
(f)           the making of Permitted Spare Parts Installations (exclusive of
any installation of Spare Parts of Borrower into other Spare Parts of Borrower,
the installation of Spare Parts of Borrower into the Designated Engines, or the
installation of Spare Parts of Borrower into any Ground Service Equipment of
Borrower),
 
(g)           the making of Permitted Exchanges,
 
(h)           the making of Permitted Leases,
 
(i)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,
 
(j)           the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
Borrower’s business,
 
(k)           the granting of Permitted Liens,
 
(l)           the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
(m)           any involuntary loss, damage or destruction of property,
 
(n)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,
 
(o)           the leasing or subleasing of assets of Borrower (other than the
Designated Engines and other than any Eligible Ground Service Equipment or
Eligible Spare Parts that, in the case of Eligible Ground Service Equipment or
Eligible Spare Parts, was included in the Borrowing Base in the most recent
Borrowing Base Certificate) in the ordinary course of business,
 
(p)           the sale or issuance of Stock (other than Prohibited Preferred
Stock) of Borrower,
 
(q)           the lapse of registered patents, trademarks and other intellectual
property of Borrower to the extent not economically desirable in the conduct of
its business,
 
(r)           the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to the Agreement,
 
(s)           the making of a Permitted Investment,
 
(t)           so long as no Event of Default has occurred and is continuing and
so long as no Overadvance exists either immediately before or immediately after
giving effect thereto, the sale of miles in exchange for a contemporaneous
payment of the purchase price therefor,
 

 
 

--------------------------------------------------------------------------------

 

 (u)           so long as, at the time of a particular disposition, the
Threshold Usage Amount does not exist, dispositions of assets (other than
Accounts, Interline Receivables, Mileage Plan Receivables, and miles) not
otherwise permitted in clauses (a) through (s) above, so long as such
dispositions are made at fair market value and in the ordinary course of
Borrower’s business, and
 
 (v)           if, at the time of a particular disposition, the Threshold Usage
Amount does exist, dispositions of assets (other than Accounts, Interline
Receivables, Mileage Plan Receivables, and miles) not otherwise permitted in
clauses (a) through (s) above, so long as made at fair market value and so long
as the aggregate fair market value of all assets (other than real property and
related improvements, which shall not be subject to, nor be counted towards, the
Dollar limitation) disposed of in all such dispositions during any fiscal year
(including the proposed disposition) would not exceed [***]; provided, however,
that if any such disposition involves a Designated Engine, Eligible Expendables,
Eligible Ground Service Equipment, or Eligible Replaceable Spare Parts, then, as
a condition to consummating such disposition, Borrower must prepay the
Obligations by an amount sufficient to create borrowing availability of not less
than the greater of: (i) the amount of borrowing availability that had been
created immediately before giving effect to the proposed disposition by the
inclusion of the Designated Engine, Eligible Expendables, Eligible Ground
Service Equipment, or Eligible Replaceable Spare Parts in the Borrowing Base, or
(ii) the amount of borrowing availability that existed immediately before giving
effect to the proposed disposition.
 
“Permitted Engine Installations” means, so long as in the ordinary course of
Borrower’s business and so long as no Lien of any Person (other than Agent)
would attach to such Engines as a result thereof, the installation of (but not
the transfer of ownership of) the Designated Engines to Aircraft operated by
Borrower.
 
 “Permitted Exchange” means an exchange (an “Exchange”) of a Designated Engine
(the “Exchanged Engine”) for an Engine (the “Replaced Engine”) that is attached
to an Aircraft leased by Borrower, which lease will terminate in less than 5
Business Days, which Exchange Borrower is proposing to make because the Replaced
Engine does not meet the return requirements specified in the subject lease, if
and so long as (a) at the time of the consummation of such Exchange, no Event of
Default has occurred and is continuing, (b) no Overadvance exists either
immediately before or immediately after giving effect to the Exchange
(calculated without regard to value, if any, in the Borrowing Base on account of
the Replacement Engine), (c) prior to the consummation of such Exchange,
Borrower executes and delivers to Agent, in recordable form, any amendment or
supplement to the Engine and Spare Parts Security Agreement that Agent
reasonably requests in order to grant Agent a first priority security interest
in the Replacement Engine, (d) prior to the consummation of such Exchange,
Borrower has given Agent not less than 5 Business Days prior written notice
concerning the prospective Exchange, including a reasonable amount of detail
regarding the value and condition of the Replacement Engine, and (e) if, at the
time of the consummation of the Exchange, the Revolver Usage is [***], or
greater, Borrower repays the Obligations by an amount sufficient to create
borrowing availability of not less than the greater of: (i) the amount of
borrowing availability that had been created immediately before giving effect to
the proposed Exchange by the inclusion of the Exchanged Engine in the Borrowing
Base, or (ii) the amount of borrowing availability that existed immediately
before giving effect to the proposed Exchange.
 
 “Permitted Indebtedness” means:
 
(a)           Indebtedness evidenced by the Agreement and the other Loan
Documents,
 
(b)           Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
 

 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

(c)           endorsement of instruments or other payment items for deposit,
 
(d)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, completion guarantee and similar obligations; and
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,
 
(e)           Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
 
(f)           Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,
 
(g)           Indebtedness incurred under the Bank Facility in an aggregate
outstanding principal amount not to exceed $100,000,000 and any Refinancing
Indebtedness in respect of any such Indebtedness,


(h)           Indebtedness incurred under the PDP Facility Documents in an
aggregate outstanding amount not to exceed $250,000,000 and any Refinancing
Indebtedness in respect of any such Indebtedness,
 
(i)           Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year,
 
(j)           the incurrence by Borrower of Indebtedness under Hedge Agreements
that are incurred for the bona fide purpose of hedging the interest rate,
foreign currency or commodity risk associated with Borrower’s operations and not
for speculative purposes,
 
(k)           unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,
 
(l)           unsecured Indebtedness of Borrower owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Borrower of the Stock
of Group that has been issued to such Persons, so long as (i) no Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $1,000,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,
 
(m)           unsecured Indebtedness owing to sellers of assets or Stock to
Borrower that is incurred by Borrower in connection with the consummation of one
or more Permitted Acquisitions,
 
(n)           Indebtedness composing Permitted Investments,
 
(o)           Indebtedness incurred to finance Borrower’s purchase or ownership
of Aircraft, Engines (other than the Designated Engines), flight simulators,
other flight Equipment (other than Expendables, Spare Parts, and Ground Service
Equipment), or real property so long as such Indebtedness is underwritten based
upon the value of the Equipment or real property that is security for such
Indebtedness,
 
(p)           unsecured Indebtedness of Borrower evidenced by bonds or
debentures, so long as (i) no Event of Default has occurred and is continuing or
would result from the incurrence of such Indebtedness, and (ii) the aggregate
amount of all such Indebtedness outstanding at any one time does not exceed
$200,000,000,
 

 
 

--------------------------------------------------------------------------------

 

(q)           Indebtedness in respect of letters of credit obtained in the
ordinary course of business, and
 
(r)           Indebtedness incurred in the ordinary course of Borrower’s
business.
 
 “Permitted Investments” means:
 
(a)           Investments in cash and Cash Equivalents,
 
(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
 
(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,
 
(d)           Investments received in settlement of amounts due to Borrower
effected in the ordinary course of business or owing to Borrower as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower,
 
(e)           Investments owned by Borrower on the Closing Date and set forth on
Schedule P-1,
 
(f)           guarantees permitted under the definition of Permitted
Indebtedness,
 
(g)           so long as no Event of Default has occurred and is continuing or
would result therefrom, so long as Borrower has Liquidity of $600,000,000, or
greater, before and immediately after giving effect thereto, and so long as made
in the ordinary course of Borrower’s business, Investments in Affiliates of
Borrower,
 
(h)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to Borrower
(in bankruptcy of customers or suppliers or otherwise outside the ordinary
course of business) or as security for any such Indebtedness or claims,
 
(i)           deposits of cash made in the ordinary course of business to secure
performance of operating leases,
 
(j)           non-cash loans to employees, officers, and directors of Borrower
for the purpose of purchasing Stock in Group so long as the proceeds of such
loans are used in their entirety to purchase such stock in Group,
 
(k)           Investments resulting from entering into any agreement relative to
financial products or services (including Hedge Agreements) that is permitted
under the Agreement,
 
(l)           Permitted Acquisitions,
 
(m)           Investments resulting from loans made by Borrower to Group, the
proceeds of which shall be used by Group solely to pay (i) (y) franchise taxes
(other than income taxes) and other fees, taxes and expenses required to
maintain its corporate existence or arising as a result of its ownership of
Borrower, and (z) federal, state and local income taxes, to the extent such
income taxes are attributable to the income of Borrower; provided that the
amount of such loans in any fiscal year does not exceed the amount that Borrower
would be required to pay in respect of federal, state and local taxes for such
fiscal year were Borrower to pay such taxes separately from Group, and (ii)
ordinary course operating and corporate overhead expenses and administrative and
similar expenses related to its existence and ownership of Borrower, and
 

 
 

--------------------------------------------------------------------------------

 

(n)           so long as no Event of Default has occurred and is continuing or
would result therefrom and so long as Borrower has Liquidity of $600,000,000, or
greater, before and immediately after giving effect thereto, any other
Investments in an aggregate amount not to exceed $250,000,000 during the term of
the Agreement.
 
“Permitted Lease” means the lease of Designated Engines by Borrower to
unaffiliated third Persons, if and so long as (a) at the time of the execution
and delivery of the subject lease, no Event of Default has occurred and is
continuing, (b) at the time of the execution and delivery of the subject lease,
the Threshold Usage Amount does not exist, (c) the subject lease is for a term
of not more than [***], (d) the enforceability, perfection, or remedial rights
(other than in respect of the quiet enjoyment of the lessee) respecting Agent’s
Lien on the subject Engines are not impaired, in whole or in part, by the
execution and delivery of the subject lease nor by the use, or the permitted
locations of use, that the prospective lessee would enjoy under the terms of the
prospective lease, (e) Agent retains a perfected security interest in the rights
to payment due to Borrower under the subject lease, (f) Borrower has given Agent
not less than 5 Business Days prior written notice concerning the prospective
lease, including a reasonable amount of detail concern the terms of such lease,
(g) the lease rate and other consideration payable by the lessee under the
subject lease, in Borrower’s reasonable opinion, represents fair market value
for the subject Engines, and (h) no more than [***] Engines are subject to such
leases at any one time.
 
“Permitted Liens” means
 
(a)           Liens held by Agent to secure the Obligations,
 
(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,
 
(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
 
(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
 
(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
 
(f)           [Intentionally omitted],
 
(g)           Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,
 
(h)           Liens on amounts deposited to secure Borrower’s obligations in
connection with worker’s compensation or other unemployment insurance,
 
(i)           Liens on amounts deposited to secure Borrower’s obligations in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money,
 

 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

 
(j)           Liens on amounts deposited to secure Borrower’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business,
 
(k)           with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
 
(l)           non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
 
(m)           Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n)           rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
 
(o)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
 
(p)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
 
(q)            Liens securing Indebtedness permitted pursuant to clause (g) of
the definition of Permitted Indebtedness; provided, however, that such Liens
shall only extend to pledges of cash by Borrower and the collateral described in
the security agreements entered into in connection with the original closing of
such facility (including any replacements or proceeds thereof); provided
further, however, that in no event shall any of the Liens permitted by this
clause (q) include Liens on any Collateral,
 
(r)           Liens on Borrower’s contract rights in and to the Aircraft to be
purchased from The Boeing Company securing Indebtedness permitted pursuant to
clause (h) of the definition of Permitted Indebtedness,
 
(s)            Liens on Borrower’s Aircraft, Engines (other than the Designated
Engines), flight simulators, other flight Equipment (other than Expendables,
Spare Parts, and Ground Service Equipment), or real property securing
Indebtedness permitted pursuant to clause (o) of the definition of Permitted
Indebtedness,
 
(t)           Liens on amounts deposited to secure Borrower’s reimbursement
obligations with respect to letters of credit obtained pursuant to clause (q) of
the definition of Permitted Indebtedness, and
 
 (u)           other Liens (which do not secure Indebtedness for borrowed money
(including bonds or debentures), letters of credit, or an item of Permitted
Indebtedness that is expressly identified as being unsecured) and as to which
the aggregate amount of the obligations secured thereby does not exceed
$25,000,000 at any one time.
 
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower that is not Prohibited Preferred Stock.
 

 
 

--------------------------------------------------------------------------------

 

“Permitted Protest” means the right of Borrower to protest any Lien (other than
any Lien that secures the Obligations), taxes (other than payroll taxes or taxes
that are the subject of a United States federal tax lien), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
Borrower’s books and records in such amount as is required under GAAP, (b) any
such protest is instituted promptly and prosecuted diligently by Borrower in
good faith, and (c) Agent is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of Agent’s Liens.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Permitted Spare Parts Installations” means, so long as in the ordinary course
of Borrower’s business, the installation of Spare Parts of Borrower into
Aircraft or Engines operated by Borrower or into other Equipment of Borrower.
 
 “Preferred Stock” means, as applied to the Stock of any Person, the Stock of
any class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
 
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
 
“Projections” means Borrower’s forecasted (a) profit and loss statements, and
(b) cash flow statements, all prepared on a basis consistent with Borrower’s
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions.
 
“Pro Rata Share” means, as of any date of determination:
 
(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Commitment, by (z)
the aggregate Commitments of all Lenders, and (ii) from and after the time that
the Commitments have been terminated or reduced to zero, the percentage obtained
by dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances,
 
(b)           [Intentionally Omitted].
 
(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Commitments being terminated or reduced to zero,
the percentage obtained by dividing (y) such Lender’s Commitment, by (z) the
aggregate amount of Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances, by (z) the outstanding principal amount of all Advances.
 
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower that is in Deposit Accounts
or in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.
 
“Receivables” means (a) Accounts, (b) Interline Receivables, and (c) Mileage
Plan Receivables.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 
 (b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,
 
(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
 
“Replaceable Spare Parts” means those Spare Parts that, in accordance with the
FARs and the Maintenance Program, are either (a) rotable Spare Parts (i.e.,
Spare Parts that can be repeatedly restored to a serviceable condition) that are
maintained by Borrower by serial number, or (b) replaceable Spare Parts that
 

 
 

--------------------------------------------------------------------------------

 

Borrower does not maintain by serial number, that can be economically restored
to a serviceable condition over a period that (i) in the case of replaceable
Spare Parts, may have a life shorter than the life of the flight equipment to
which they are related, and (ii) in the case of  rotable Spare Parts,
approximates or exceeds the life of the flight equipment to which they are
related and, in either case, are not treated by Borrower as Expendables.
 
“Representation” has the meaning specified therefor in Section 8.8 of the
Agreement.
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Benefit Plan that is subject to Title IV of ERISA, other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of the PBGC Regulations under Section 4043.
 
“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Liquidity of Borrower exceeds $500,000,000.
 
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
“Responsible Officer” means any Executive Vice President, Finance & Chief
Officer, and Vice President, Finance & Treasurer of Borrower.
 
“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Borrower (including
any payment in connection with any merger or consolidation involving Borrower)
or to the direct or indirect holders of Stock issued by Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Borrower, or (b) purchase, redeem, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Borrower) any Stock issued by Borrower.
 
“Revolver Usage” means, as of any date of determination, the amount of
outstanding Advances.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a securities account (as that term is defined in the
Code).
 

 
 

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower to Agent.
 
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
 
 “Spare Parts” means any “appliance” or “spare part” as defined in Section 40102
of the Federal Aviation Act.  Unless the context otherwise requires, the term
“Spare Parts” shall refer to Spare Parts owned by Borrower.
 
“Spare Parts Tracking System” means the computerized spare parts inventory
control and tracking system operated by Borrower on the Closing Date as such
system may be changed after the Closing Date in a manner that is (a) required by
the FAA, (b) deemed desirable by Borrower so long as such changes do not affect
the quality or integrity of the data contained therein, or (c) acceptable to
Agent.
 
 “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
 
“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
 
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.
 
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
“Threshold Usage Amount” means, as of any date of determination, that the
Revolver Usage exceeds $1,000,000.
 
“Unfunded Benefit Liability” means (i) with respect to each Benefit Plan, the
amount (if any) by which the present value of all non-forfeitable benefits under
each Benefit Plan exceeds the current value of such Benefit Plan’s assets
allocable to such benefits, all determined in accordance with the respective
most recent valuations for such Benefit Plan using applicable PBGC plan
termination actuarial assumptions (the terms “present value” and “current value”
shall have the same meanings specified in Section 3 of ERISA) and
 

 
 

--------------------------------------------------------------------------------

 

(ii) with respect to each Foreign Pension Plan, the amount (if any) by which the
present value of all non-forfeitable benefits under each Foreign Pension Plan
exceeds the current value of such Foreign Pension Plan’s assets allocable to
such benefits, all determined in accordance with the respective most recent
valuations for such Foreign Pension Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.
 
“United States” means the United States of America.
 
“US Bank” has the meaning specified therefor in the preamble to the Agreement.
 
“Voidable Transfer” has the meaning specified therefor in Section 17.7 of the
Agreement.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 2.6(d)
Borrower Representatives


[***]


























































































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





 
 

--------------------------------------------------------------------------------

 

Schedule 3.1
 
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
 
(a)           the Closing Date shall occur on or before April 7, 2010;
 
(b)           Agent shall have received a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;
 
(c)           Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:
 
(i)         the Controlled Account Agreements;
 
(ii)         the Control Agreements;
 
(iii)         the Engine and Spare Parts Security Agreement, together with (A)
evidence that the International Interest (as defined in the Engine and Spare
Parts Security Agreement) in each Designated Engine has been registered with the
International Registry (as defined in the Engine and Spare Parts Security
Agreement) and the Engine and Spare Parts Security Agreement has been registered
with the FAA, and (B) an opinion from FAA counsel, in form and substance
satisfactory to Agent, to the effect required pursuant to Section 2.3 of the
Engine and Spare Parts Security Agreement;
 
(iv)         the Fee Letter; and
 
(v)         the Security Agreement;
 
(d)           Agent shall have received a certificate from the Corporate
Secretary of Borrower (i) attesting to the resolutions of Borrower’s Board of
Directors authorizing its execution, delivery, and performance of this Agreement
and the other Loan Documents to which Borrower is a party, (ii) authorizing
specific officers of Borrower to execute the same, (iii) attesting to the
incumbency and signatures of such specific officers of Borrower, (iv) certifying
as to the Governing Documents, as amended, modified, or supplemented to the
Closing Date of Borrower, and attaching certified copies of such Governing
Documents to the extent available, and (v) certifying as to a certificate of
status with respect to Borrower, dated within 10 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
incorporation of Borrower, which certificate shall indicate that Borrower is in
good standing in such jurisdiction;
 
(e)           Agent shall have received certificates of insurance, together with
the endorsements thereto, as are required by Section 5.6, the form and substance
of which shall be satisfactory to Agent;
 
(f)           Agent shall have received an opinion of Borrower’s counsel and an
opinion of Borrower’s FAA counsel, in each case in form and substance
satisfactory to Agent;
 
(g)           Borrower shall have Liquidity of at least $500,000,000 after
giving effect to the initial extensions of credit under the Agreement and the
payment of all fees and expenses required to be paid by Borrower on the Closing
Date under the Agreement or the other Loan Documents;
 

 
 

--------------------------------------------------------------------------------

 

(h)           Agent shall have completed its business, legal, and collateral due
diligence, including, (i) a takeover audit and review of Borrower’s books and
records and verification of Borrower’s representations and warranties to Lender
Group, (ii) review of documentation with respect to Borrower’s existing credit
facilities, and (iii) lien search results (including UCC (certified where
available), tax lien, judgment, bankruptcy and FAA lien searches) with respect
to Borrower from all appropriate jurisdictions and filing offices, and. in the
case of each of (i), (ii), and (iii), the results of which shall be satisfactory
to Agent;
 
(i)           Agent shall have received copies of each Material Contract as
filed with the SEC;
 
(j)           Agent shall have received a certificate of Borrower executed by
the chief financial officer of Borrower certifying as to the solvency of
Borrower immediately after giving effect to the transactions contemplated by the
Agreement;
 
(k)           Agent shall have received a duly executed Borrowing Base
Certificate dated as of the Closing Date;
 
(l)           Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for Borrower and
(ii) OFAC/PEP searches and customer individual background searches for
Borrower’s senior management and key principals, in each case, the results of
which shall be satisfactory to Agent;
 
(m)           Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;
 
(n)           Borrower shall have received all licenses, approvals or evidence
of other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower of the Loan Documents or with the
consummation of the transactions contemplated thereby;
 
(o)           Agent shall have received evidence satisfactory to Agent that
(i) the Credit Agreement dated as of March 25, 2005 (“Existing Credit
Facility”), among Borrower, each lender party thereto, Citicorp USA, Inc., as
syndication agent, USBankCorp, as documentation agent, and Bank of America,
N.A., as administrative agent, has been terminated and any outstanding
obligations paid in full in cash and (ii) all of the Liens existing in
connection with the Existing Credit Facility in and to the properties and assets
of Borrower have been terminated; and
 
(p)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or, if applicable, recorded, and shall be in form and substance satisfactory to
Agent.
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.6
States of Organization, Chief Executive Offices,
Organizational Identification Numbers


Corporate Name:                                                      Alaska
Airlines, Inc.


Jurisdiction of
Incorporation:                                                                Alaska


Chief Executive
Offices:                                                      Alaska Airlines,
Inc.
19300 International Boulevard
Seattle, Washington 98188


Organizational Identification No./
Federal Tax ID:                                                      92-0009235

 
 

--------------------------------------------------------------------------------

 

Schedule 4.7(b)
Litigation


[***]


























































































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





 
 

--------------------------------------------------------------------------------

 

Schedule 4.11
Benefit Plans


Qualified Plans (PN represents Plan Number for 5500 filings)
Alaska Air Group, Inc., Welfare Benefit Plan (PN 501)
Health & welfare plan: includes medical (HMO, PPO, HSA PPO), dental, and vision
programs; Sec 125 plans, HSA, long/short term disability programs, life and AD&D
coverage, EE and/or ER paid.
Alaska Air Group, Inc., Retirement Plan for Salaried Employees (PN 001)
Defined benefit pension plan
Alaska Airlines, Inc., Retirement Plan for Clerical, Office & Passenger Service
Employees (PN 008)
Defined benefit pension plan
Alaska Airlines, Inc., Retirement Plan for Mechanics & Related Crafts Employees
(PN 002)
Defined benefit pension plan
Alaska Airlines, Inc., Fixed Income Retirement Plan for Pilots (PN 003)
Defined benefit pension plan
Alaska Air Group, Inc., Alaskasaver Plan
(PN 010)
Defined contribution 401(k) plan
Alaska Airlines, Inc.,  COPS, MRP & Dispatch 401(k) Plan (013)
Defined contribution 401(k) plan
Alaska Airlines, Inc., Flight Attendant 401(k) Plan (PN 012)
Defined contribution 401(k) plan
Alaska Airlines, Inc., Pilots Investment & Savings Plan (PN 011)
Defined contribution 401(k) plan



Nonqualified Plans
Alaska Air Group, Inc., Nonqualified Deferred Compensation Plan
Nonqualified, DC-like benefit plan
Alaska Air Group, Inc., 1995 Elected Officers Supplementary Retirement Plan
Nonqualified, DB-like benefit plan
Alaska Airlines, Inc., and Alaska Air Group, Inc., Supplementary Retirement Plan
for
Elected Officers (3 versions: 1981, 1977, 1976)
3 Nonqualified, DB-like benefit plans
Alaska Airlines, Inc., Pilots Excess Disability Plan
Nonqualified supplemental benefit plan for pilots (frozen to new entrants as of
1/1/2010)




 
 

--------------------------------------------------------------------------------

 

Schedule 4.12
Environmental Matters


LOCATION
ACCRUAL BALANCE AS OF 12/31/09
DETAILS
Anchorage
[***]
Currently monitoring contamination levels.  No active plan currently required.
Juneau
[***]
Cleanup began in 2004.  Project to continue for additional three – five years
Fairbanks
[***]
Two sites of contamination.  Both locations required long-term monitoring per
Alaska Dept. of Environmental Conservation.
Oakland
[***]
In negotiations with the Port of Oakland to determine cleanup requirements.




































































 



 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule 4.15
Deposit Accounts and Securities Accounts


Credit Facility Collateral Account
Alaska Airlines, Inc.
[***]
Account No. [***]
ABA (Wire) [***]
ABA (ACH) [***]













































































 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule 4.17
Material Contracts


Credit Agreement, dated October 19, 2005, among Alaska Airlines, Inc., as
borrower, HSH Nordbank AG New York Branch, as security agent, and other loan
participants (Filed as Exhibit 10.2 to Registrant’s Quarterly Report on
Form 10-Q for the period ended September 30, 2005, filed on November 9, 2005).
 
First Amendment to October 19, 2005 Credit Agreement, dated March 27, 2007
(Filed as Exhibit 10.2.1 to Registrant’s Annual Report on Form 10-K for the year
ended December 31, 2007, filed on February 20, 2008).
 
Second Amendment to October 19, 2005 Credit Agreement, dated November 26, 2007
(Filed as Exhibit 10.2.2 to Registrant’s Annual Report on Form 10-K for the year
ended December 31, 2007, filed on February 20, 2008).
 
Third Amendment to October 19, 2005 Credit Agreement, dated May 29, 2009 (Filed
as Exhibit 10.1 to Registrant’s Quarterly Report on Form 10-Q for the period
ended September 30, 2009, filed on November 6, 2009).
 
Aircraft General Terms Agreement, dated June 15, 2005, between the Boeing
Company and Alaska Airlines, Inc. (Filed as Exhibit 10.1 to Registrant’s
Quarterly Report on Form 10-Q for the period ended June 30, 2005, filed on
August 5, 2005).
 
Purchase Agreement No. 2497, dated June 15, 2005, between the Boeing Company and
Alaska Airlines, Inc. (Filed as Exhibit 10.2 to Registrant’s Quarterly Report on
Form 10-Q for the period ended June 30, 2005, filed on August 5, 2005).
 
Lease Agreement, dated January 22, 1990, between International Lease Finance
Corporation and Alaska Airlines, Inc., summaries of 19 substantially identical
lease agreements and Letter Agreement #1, dated January 22, 1990 (Filed as
Exhibit 10-14 to Registrant’s Annual Report on Form 10-K for the year ended
December 31, 1990, filed on April 11, 1991).
 
Alaska Airlines, Inc. and Alaska Air Group, Inc. Supplementary Retirement Plan
for Elected Officers, as amended November 7, 1994 (Filed as Exhibit 10.15 to
Registrant’s Annual Report on Form 10-K for the year ended December 31, 1997,
filed on February 10, 1998).
 
Separation Agreement between Gregg Saretsky and Alaska Airlines, Inc. dated
December 10, 2008 (Filed as Exhibit 10.1 to Registrant’s Current Report on
Form 8-K, filed on December 10, 2008).




 
 

--------------------------------------------------------------------------------

 

Schedule 4.19
Permitted Indebtedness



           
Int Rate
Maturity Date
Dollar Amount Outstanding as of
12/31/2009 (in thousands)
Alaska Airlines Senior Secured Aircraft Debt
       
N302AS
       
[***]
3/31/2018
[***]
 
N303AS
       
[***]
7/27/2013
[***]
 
N305AS
       
[***]
5/15/2013
[***]
 
N306AS
       
[***]
12/29/2017
[***]
 
N307AS
       
[***]
12/29/2017
[***]
 
N309AS
       
[***]
8/27/2013
[***]
 
N315AS
       
[***]
1/28/2015
[***]
 
N317AS
       
[***]
4/4/2018
[***]
 
N318AS
       
[***]
9/29/2015
[***]
 
N319AS
       
[***]
1/5/2016
[***]
 
N320AS
       
[***]
3/20/2020
[***]
 
N323AS
       
[***]
6/29/2016
[***]
 
N551AS
       
[***]
2/9/2018
[***]
 
N552AS
       
[***]
3/28/2018
[***]
 
N553AS
       
[***]
5/12/2018
[***]
 
N556AS
       
[***]
7/28/2021
[***]
 
N558AS
       
[***]
9/22/2021
[***]
 
N557AS
       
[***]
10/4/2018
[***]
 
N560AS
       
[***]
10/18/2018
[***]
 
N559AS
       
[***]
11/2/2018
[***]
 
N563AS
       
[***]
11/22/2018
[***]
 
N566AS
       
[***]
1/30/2019
[***]
 
N568AS
       
[***]
1/31/2022
[***]
 
N569AS
       
[***]
3/22/2019
[***]
 
N570AS
       
[***]
3/28/2019
[***]
 
N577AS
       
[***]
3/30/2022
[***]
 
N581AS
       
[***]
5/29/2019
[***]
 
N586AS
       
[***]
2/28/2020
[***]
 
N588AS
       
[***]
2/28/2020
[***]
 
N590AS
       
[***]
3/26/2020
[***]
 
N594AS
       
[***]
5/29/2020
[***]
 
N583AS
       
[***]
6/27/2020
[***]
 
N584AS
       
[***]
5/29/2020
[***]


 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 


 

 
N585AS
       
[***]
8/22/2020
[***]
 
N587AS
       
[***]
9/25/2020
[***]
 
N589AS
       
[***]
8/22/2020
[***]
 
N596AS
       
[***]
7/30/2020
[***]
 
N597AS
       
[***]
7/30/2020
[***]
 
N508AS
       
[***]
7/31/2020
[***]
 
N517AS
       
[***]
3/30/2019
[***]
 
N524AS
       
[***]
5/1/2019
[***]
 
N525AS
       
[***]
5/1/2019
[***]
 
N518AS
       
[***]
6/22/2021
[***]
 
N519AS
       
[***]
7/23/2019
[***]
 
N520AS
       
[***]
10/6/2019
[***]
 
N607AS
       
[***]
11/30/2011
[***]
 
N609AS
       
[***]
11/23/2015
[***]
 
N611AS
       
[***]
11/24/2013
[***]
 
N612AS
       
[***]
11/24/2015
[***]
 
N613AS
       
[***]
12/3/2015
[***]
 
N614AS
       
[***]
8/2/2012
[***]
 
N615AS
       
[***]
8/2/2012
[***]
 
N618AS
       
[***]
8/25/2012
[***]
 
N619AS
       
[***]
8/25/2012
[***]
 
CP Jr.
N617AS, N622AS, N623AS - JR
[***]
11/15/2012
[***]
 
CP Sr.
N617AS, N622AS, N623AS - SR
[***]
11/15/2012
[***]
 
N624AS
       
[***]
12/19/2012
[***]
 
N625AS
       
[***]
2/22/2013
[***]
 
N626AS
       
[***]
5/20/2018
[***]
 
N627AS
       
[***]
6/25/2013
[***]
 
N644AS
       
[***]
6/27/2018
[***]
 
N708AS
       
[***]
11/23/2015
[***]
 
N709AS
       
[***]
11/19/2011
[***]
 
N713AS
       
[***]
11/30/2011
[***]
Alaska Airlines Senior Secured Aircraft Debt
   
1,507,783
                 
Other:
                               
Total Debt
           
1,507,783
                 
Current Portion of Long-Term Debt
     
(131,169)
                 
Long-Term Debt
         
1,376,613


 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule 4.24
Employee and Labor Matters


None.



 
 

--------------------------------------------------------------------------------

 

Schedule 4.27
Location of Spare Parts


Adak
[***]
Anchorage
[***]
Atlanta
[***]
Austin
[***]
Barrow
[***]
Bellingham
[***]
Bethel
[***]
Boise
[***]
Boston
[***]
Burbank
[***]
Chicago
[***]
Cordova
[***]
Dallas
[***]
Denver
[***]
Dillingham
[***]
Fairbanks
[***]
Gustavus
[***]
Honolulu
[***]
Houston
[***]
Juneau
[***]
Ketchikan
[***]
King Salmon
[***]
Kodiak
[***]
Kona
[***]
Kotzebue
[***]
Las Vegas
[***]
Lihue
[***]
Long Beach
[***]
Los Angeles
[***]
Maui
[***]
Miami
[***]
Minneapolis
[***]
Newark
[***]
Nome
[***]
Oakland
[***]
Ontario
[***]
Orange County
[***]
Orlando
[***]
Palm Springs
[***]
Petersburg
[***]
Phoenix
[***]
Portland
[***]
Prudhoe Bay
[***]
Sacramento
[***]




 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 


 
San Diego
[***]
San Francisco
[***]
San Jose
[***]
Seattle
[***]
Sitka
[***]
Spokane
[***]
Tucson
[***]
Washington, DC
[***]
Wrangell
[***]
Yakutat
[***]














































































 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule 4.28(d)
Location of Ground Service Equipment


Adak
[***]
Anchorage
[***]
Atlanta
[***]
Austin
[***]
Barrow
[***]
Bellingham
[***]
Bethel
[***]
Boise
[***]
Boston
[***]
Burbank
[***]
Chicago
[***]
Cordova
[***]
Dallas
[***]
Denver
[***]
Dillingham
[***]
Fairbanks
[***]
Gustavus
[***]
Honolulu
[***]
Houston
[***]
Juneau
[***]
Ketchikan
[***]
King Salmon
[***]
Kodiak
[***]
Kona
[***]
Kotzebue
[***]
Las Vegas
[***]
Lihue
[***]
Long Beach
[***]
Los Angeles
[***]
Maui
[***]
Miami
[***]
Minneapolis
[***]
Newark
[***]
Nome
[***]
Oakland
[***]
Ontario
[***]
Orange County
[***]
Orlando
[***]
Palm Springs
[***]
Petersburg
[***]
Phoenix
[***]
Portland
[***]
Prudhoe Bay
[***]
Sacramento
[***]




 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 


 
San Diego
[***]
San Francisco
[***]
San Jose
[***]
Seattle
[***]
Sitka
[***]
Spokane
[***]
Tucson
[***]
Washington, DC
[***]
Wrangell
[***]
Yakutat
[***]













































































 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule 4.28(e)
Location of Designated Engines


Anchorage
[***]
Los Angeles
[***]
Seattle
[***]



















































































 



 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 

Schedule 5.1
 
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
reasonably satisfactory to Agent:


 
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years
 
 
 
(a)an unaudited consolidated and consolidating balance sheet and income
statement and an unaudited consolidated statement of cash flow, in each case
covering Group’s operations during such period and during the period commencing
at the end of the immediately preceding fiscal year and ending with the end of
such month, together with a report comparing the figures in the income statement
with the figures in Borrower’s plan for the corresponding periods and for the
corresponding periods of the immediately preceding fiscal year, and
(b)a Compliance Certificate.
 
as soon as available, but in any event within 120 days after the end of each of
Borrower’s fiscal years
 
 
 
(c)consolidated and consolidating financial statements of Group for each such
fiscal year and, in the case of the consolidated financial statements of Group,
audited by independent certified public accountants without any qualifications
(including any (A) “going concern” or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and
(d)a Compliance Certificate.
 
as soon as available, but in any event no later than 30 days after the start of
Borrower’s fiscal years,
 
 
(e)[***].
 
if and when filed or provided by Group or Borrower,
 
 
(f)any information that is provided by Group or Borrower to its shareholders
generally.













 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

 



 
promptly, but in any event within 5 Business Days after a Responsible Officer of
Borrower has knowledge of any event or condition that constitutes a Default or
an Event of Default,
 
 
 
(g)notice of such event or condition and a statement of the curative action that
Borrower proposes to take with respect thereto.
 
promptly after the commencement thereof, but in any event within 10 days after
the service of process with respect thereto on Borrower (if applicable),
 
 
 
(h)notice of all actions, suits, or proceedings brought by or against Borrower
before any Governmental Authority which reasonably could be expected to result
in a Material Adverse Change, and
(i)notice of any labor strike.
 
upon the request of Agent,
 
 
 
(j)any other information reasonably requested relating to the financial
condition of Borrower.






 
 

--------------------------------------------------------------------------------

 

Schedule 5.2
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times and, with respect
to the documents described in clauses (b) – (i) and (k) below, in format
substantially consistent with the format provided to Agent during its October of
2009 field examination or as otherwise mutually agreed by Borrower and Agent:


Monthly ((a) if Revolver Usage is in excess of the Threshold Amount as of the
first Business Day of any month, within 20 days after the end of such month (or
if such month is at the end of one of Borrower’s fiscal quarters, within 30 days
after the end of such month), and (b) if Revolver Usage is less than or equal to
the Threshold Usage Amount as of the first Business Day of any month, within 30
days after the end of such month (or if such month is at the end of one of
Borrower’s fiscal quarters, within 45 days after the end of such month))
 
(a) a Borrowing Base Certificate,
(b) a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),
(c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,
(d) (i) a detailed aging and roll-forward, by total, of the Accounts of
Borrower, together with a reconciliation to the general ledger, and (ii) a
manual interline settlement sheet of the Accounts of Borrower,
(e) a monthly Account roll-forward tied to the beginning and ending Account
balances of Borrower’s general ledger,
(f) a summary aging, by vendor, of Borrower’s accounts payable and any book
overdraft  (delivered electronically in an acceptable format, if Borrower has
implemented electronic reporting) and an aging, by vendor, of any held checks,
together with a reconciliation to the general ledger,
(g) a detailed description by type and location of all of the Replaceable Spare
Parts, Engines, Expendables, and Ground Service Equipment owned by Borrower
located both in and outside the United States, together with a reconciliation to
the general ledger, and
(h) a detailed calculation of Replaceable Spare Parts, Engines, Expendables, and
Ground Service Equipment that are not eligible for the Borrowing Base, if
Borrower has not implemented electronic reporting, and
(i) a detailed report regarding any write down or obsolete adjustment of
Borrower’s Replaceable Spare Parts, Engines, Expendables, or Ground Service
Equipment.
 
Upon request by Agent
 
(j) such other reports as to the Collateral or the financial condition of
Borrower, as Agent may reasonably request in form reasonably acceptable to
Agent, and
(k) a detailed report regarding Borrower’s cash and Cash Equivalents and
Marketable Securities.
Promptly, but in any event within 5 Business Days after a Responsible Officer of
Borrower has knowledge thereof
 
 
(l) notice that Borrower has pledged cash to secure the Indebtedness permitted
pursuant to clause (g) of the definition of Permitted Indebtedness and an
indication of the amount so pledged.






 
 

--------------------------------------------------------------------------------

 

Schedule 6.6
Nature of Business


Alaska Airlines, Inc. (“Alaska”) is a wholly-owned subsidiary of Alaska Air
Group, Inc., and is an Alaska corporation that was organized in 1932 and
incorporated in 1937.  Alaska is a U.S. certificated commercial airline
providing passenger and freight services over selected city pairs in North
America and between North America and Hawaii, and engages in other air travel
related activity.
 
 



 
 

--------------------------------------------------------------------------------

 
